Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Thomson-Shore, Inc.

2.   All other names debtor
     used in the last 8 years
                                   Seattle Book Company
     Include any assumed           Bessenberg Bindery
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7300 West Joy Road
                                  Dexter, MI 48130
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Washtenaw                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.thomsonshore.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                    19-44343-tjt          Doc  1 Filed 03/25/19 Entered 03/25/19 10:10:55
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                          Page 1 of 138              page 1
Debtor    Thomson-Shore, Inc.                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201
                    19-44343-tjt          Doc  1 Filed 03/25/19 Entered 03/25/19 10:10:55
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                   Page 2 of 138          page 2
Debtor   Thomson-Shore, Inc.                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                    19-44343-tjt      Doc  1 Filed 03/25/19 Entered 03/25/19 10:10:55
                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                              Page 3 of 138                page 3
Debtor    Thomson-Shore, Inc.                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 25, 2019
                                                  MM / DD / YYYY


                             X   /s/ Peter Shima                                                          Peter Shima
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    President




18. Signature of attorney    X   /s/ Scott M. Kwiatkowski                                                  Date March 25, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Scott M. Kwiatkowski P-67871
                                 Printed name

                                 Goldstein Bershad & Fried PC
                                 Firm name

                                 4000 Town Center
                                 Suite 1200
                                 Southfield, MI 48075
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     248-355-5300                  Email address


                                 P-67871 MI
                                 Bar number and State




Official Form 201
                    19-44343-tjt         Doc  1 Filed 03/25/19 Entered 03/25/19 10:10:55
                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                            Page 4 of 138                 page 4
 Fill in this information to identify the case:

 Debtor name         Thomson-Shore, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 25, 2019                          X /s/ Peter Shima
                                                                       Signature of individual signing on behalf of debtor

                                                                       Peter Shima
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




                 19-44343-tjt              Doc 1           Filed 03/25/19              Entered 03/25/19 10:10:55             Page 5 of 138
 Fill in this information to identify the case:

 Debtor name            Thomson-Shore, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                      $        5,550,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                         $        8,904,993.80

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                        $       14,454,993.80


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $        6,246,076.83


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $            28,813.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$        5,347,632.39


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $         11,622,522.22




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy

                   19-44343-tjt                     Doc 1               Filed 03/25/19                        Entered 03/25/19 10:10:55                                            Page 6 of 138
 Fill in this information to identify the case:

 Debtor name         Thomson-Shore, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     PNC                                                     Checking                        3621                                  $154,461.00




           3.2.     PNC                                                     Checking                        6845                                     $1,084.00




           3.3.     Old National Bank                                       Property Tax Escrow             7192                                    $30,745.00




           3.4.     Charles Schwab                                          Corporate account               2284                                       $722.00




           3.5.     Charles Schwab                                          ESOP Escrow account             5387                                     $5,055.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $192,067.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                  19-44343-tjt             Doc 1           Filed 03/25/19        Entered 03/25/19 10:10:55                 Page 7 of 138
 Debtor         Thomson-Shore, Inc.                                                               Case number (If known)
                Name



        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         3,094,211.80    -                                   0.00 = ....                $3,094,211.80
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                             $3,094,211.80
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used     Current value of
                                                      physical inventory         debtor's interest         for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Binders board, alternative
           papers, cloth (digital and
           non-digital), paper (digital
           and non-digital), endleaf,
           film lamination, plates and
           cover stock                                1/31/19                               Unknown        Recent cost                        $435,096.00



 20.       Work in progress
           Work in progress                           February 2019                         Unknown        N/A                              $1,132,330.00



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                             $1,567,426.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                 19-44343-tjt              Doc 1           Filed 03/25/19          Entered 03/25/19 10:10:55                   Page 8 of 138
 Debtor         Thomson-Shore, Inc.                                                           Case number (If known)
                Name



 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                  302350 Valuation method         Cost basis         Current Value                     302350

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Miscellaneous office furniture                                             $35,107.00     N/A                               $35,107.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $35,107.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
              No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                 19-44343-tjt              Doc 1           Filed 03/25/19        Entered 03/25/19 10:10:55             Page 9 of 138
 Debtor         Thomson-Shore, Inc.                                                           Case number (If known)
                Name

           47.1.     2007 FRTL M2 106 (aluminum van).
                     130,171 miles.                                                     Unknown       N/A                                $19,232.00


           47.2.     2004 Ford F250                                                     Unknown       N/A                                $13,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery and equipment                                                      Unknown       Appraisal                       $3,983,950.00



 51.       Total of Part 8.                                                                                                       $4,016,182.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
              No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 7300 West Joy Road
                     Dexter, Michigan
                     48130

                     Real Property Tax
                     Parcel: 03-32-300-010

                     Warehouse/Industrial/
                     Manufacturing                        Fee simple                    Unknown       Appraisal                       $5,550,000.00




 56.       Total of Part 9.                                                                                                         $5,550,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19        Entered 03/25/19 10:10:55              Page 10 of 138
 Debtor         Thomson-Shore, Inc.                                                           Case number (If known)
                Name



 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark: Helping you put your best book
            forward.                                                                    Unknown      N/A                                  Unknown



 61.        Internet domain names and websites
            www.thomsonshore.com                                                            $0.00                                              $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19        Entered 03/25/19 10:10:55              Page 11 of 138
 Debtor          Thomson-Shore, Inc.                                                                                 Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $192,067.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,094,211.80

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $1,567,426.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $35,107.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $4,016,182.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $5,550,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $8,904,993.80            + 91b.            $5,550,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $14,454,993.80




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

                 19-44343-tjt                 Doc 1           Filed 03/25/19                    Entered 03/25/19 10:10:55                        Page 12 of 138
 Fill in this information to identify the case:

 Debtor name         Thomson-Shore, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Bindtech, LLC                                  Describe debtor's property that is subject to a lien                 $120,000.00               $120,000.00
       Creditor's Name                                All assets
       1232 Antioch Pike
       Nashville, TN 37211
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
       cdillon@blindtechinc.com                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   CJK Group, Inc.                                Describe debtor's property that is subject to a lien                 $341,000.00             $5,550,000.00
       Creditor's Name                                All assets and mortgage on 7300 West Joy
                                                      Road, Dexter, Michigan 48130
       3323 Oak Street
       Brainerd, MN 56401
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
       Aaron.Crandall@gpmlaw.co                       Is the creditor an insider or related party?
       m                                                 No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                19-44343-tjt                Doc 1         Filed 03/25/19               Entered 03/25/19 10:10:55                  Page 13 of 138
 Debtor       Thomson-Shore, Inc.                                                                      Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Webster Township
       2. CJK Group, Inc.

 2.3   Crestmark Bank                                 Describe debtor's property that is subject to a lien                 $1,620,728.00      Unknown
       Creditor's Name                                All assets and mortgage on 7300 West Joy
       5480 Corporate Drive                           Road, Dexter, Michigan 48130
       Suite 350
       Troy, MI 48098
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
       phage@jaffelaw.com                                No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2014                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Eastman Kodak Company                          Describe debtor's property that is subject to a lien                     $94,000.00     Unknown
       Creditor's Name                                Kodak equipment (2 plate makers)
       343 State St.
       Rochester, NY 14650
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
       mustapha.dakroub@kodak.c                       Is the creditor an insider or related party?
       om                                                No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Old National Bank                              Describe debtor's property that is subject to a lien                 $3,948,850.00      Unknown
       Creditor's Name                                All assets and mortgage on 7300 West Joy
                                                      Road, Dexter, Michigan 48130
       P.O. Box 178
       Evansville, IN 47705
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
       jteicher@maddinhauser.com                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                19-44343-tjt                Doc 1         Filed 03/25/19               Entered 03/25/19 10:10:55                  Page 14 of 138
 Debtor       Thomson-Shore, Inc.                                                                      Case number (if know)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2013                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Plymouth Packaging, Inc.                       Describe debtor's property that is subject to a lien                      Unknown         Unknown
       Creditor's Name                                Box making machine and corrugated fanfold.
       dba Box on Demand
       11333 General Dr
       Plymouth, MI 48170
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
       Carlos.Evangelista@westroc                     Is the creditor an insider or related party?
       k.com                                             No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Ryder Exchange, LLC                            Describe debtor's property that is subject to a lien                     $32,957.68     $19,232.00
       Creditor's Name                                2007 FRTL M2 106 (aluminum van). 130,171
                                                      miles.
       6300 Pardee Road
       Taylor, MI 48180
       Creditor's mailing address                     Describe the lien
                                                      Vehicle Loan
                                                      Is the creditor an insider or related party?
       david_r_phillips@ryder.com                        No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5212;2920
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Webster Township                               Describe debtor's property that is subject to a lien                     $88,541.15   $5,550,000.00


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                19-44343-tjt                Doc 1         Filed 03/25/19               Entered 03/25/19 10:10:55                  Page 15 of 138
 Debtor       Thomson-Shore, Inc.                                                                      Case number (if know)
              Name

        Creditor's Name                               7300 West Joy Road
                                                      Dexter, Michigan 48130

                                                      Real Property Tax Parcel: 03-32-300-010

        5665 Webster Church Rd                        Warehouse/Industrial/Manufacturing
        Dexter, MI 48130
        Creditor's mailing address                    Describe the lien
                                                      Property Tax Lien
                                                      Is the creditor an insider or related party?
        bsinkule@twp.webster.mi.us                       No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.2

 2.9    Xerox Financial Services                      Describe debtor's property that is subject to a lien                        Unknown              Unknown
        Creditor's Name                               Xerox equipment (18 copy machines)
        45 Glover Ave.
        Norwalk, CT 06856
        Creditor's mailing address                    Describe the lien
                                                      Security Interest
        heather.thomas@mos-xerox.                     Is the creditor an insider or related party?
        com                                              No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2018                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $6,246,076.8
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         3

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 19-44343-tjt                Doc 1        Filed 03/25/19               Entered 03/25/19 10:10:55                    Page 16 of 138
 Debtor       Thomson-Shore, Inc.                                                        Case number (if know)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        Julie Teicher
        Erman Teicher Zucker & Freedman PC                                                      Line   2.5
        400 Galleria Officentre
        Suite 444
        Southfield, MI 48034

        Paul Hage
        Jaffe Raitt Heuer & Weiss PC                                                            Line   2.3
        27777 Franklin Rd Ste 2500
        Southfield, MI 48034




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19   Entered 03/25/19 10:10:55                  Page 17 of 138
 Fill in this information to identify the case:

 Debtor name         Thomson-Shore, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $13,596.00          $13,596.00
           Franchise Tax Board                                       Check all that apply.
           PO Box 942857                                                Contingent
           Sacramento, CA 94257-4040                                    Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $1,922.00         $1,922.00
           Massachusetts Department of                               Check all that apply.
           Revenue                                                      Contingent
           PO Box 7062                                                  Unliquidated
           Boston, MA 02204                                             Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   25347                               Best Case Bankruptcy

                19-44343-tjt              Doc 1           Filed 03/25/19                    Entered 03/25/19 10:10:55              Page 18 of 138
 Debtor       Thomson-Shore, Inc.                                                                             Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $2,650.00    $2,650.00
          Michigan Department of Treasury                            Check all that apply.
          Collection/Bankruptcy Unit                                    Contingent
          P O Box 30168                                                 Unliquidated
          Lansing, MI 48909                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $1,180.00    $1,180.00
          N.J. Division of Taxation                                  Check all that apply.
          PO Box 999                                                    Contingent
          Trenton, NJ 08646-0999                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $3,641.00    $3,641.00
          North Carolina Department of                               Check all that apply.
          Revenue                                                       Contingent
          PO Box 25000                                                  Unliquidated
          Raleigh, NC 27640-0640                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $3,666.00    $3,666.00
          NYS Department of Taxation and                             Check all that apply.
          Finance                                                       Contingent
          Attn: Office of Counsel                                       Unliquidated
          Building 9                                                    Disputed
          W A Harriman Campus
          Albany, NY 12227
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19                    Entered 03/25/19 10:10:55                  Page 19 of 138
 Debtor       Thomson-Shore, Inc.                                                                             Case number (if known)
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                        $987.00     $987.00
           South Carolina Department of                              Check all that apply.
           Revenue                                                      Contingent
           PO Box 125                                                   Unliquidated
           Columbia, SC 29214-0400                                      Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1,171.00    $1,171.00
           Washington State Department of                            Check all that apply.
           Revenue                                                      Contingent
           6500 Linderson Way SW                                        Unliquidated
           Olympia, WA 98501                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $29.70
           5 Minute Kids, LLC                                                          Contingent
           3580 Crestwood Drive                                                        Unliquidated
           Lapeer, MI 48446                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $11,984.67
           A-Korn Roller, Inc.                                                         Contingent
           3545 South Morgan Street                                                    Unliquidated
           Chicago, IL 60609-1525                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $12,273.57
           A.F. Branco Art                                                             Contingent
           Antonio F. Branco                                                           Unliquidated
           10596 Alta Vista Drive                                                      Disputed
           Sedro Woolley, WA 98284
                                                                                   Basis for the claim:     Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 3 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

                19-44343-tjt              Doc 1           Filed 03/25/19                    Entered 03/25/19 10:10:55                           Page 20 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,520.20
          Absorb Tech                                                           Contingent
          ITU Absorb Tech, Inc.                                                 Unliquidated
          Bin 88479                                                             Disputed
          Milwaukee, WI 53288
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $750.00
          AccordWare, LLC                                                       Contingent
          2250 Butterfield Drive                                                Unliquidated
          Suite 230                                                             Disputed
          Troy, MI 48084
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,341.30
          Action Packaging Corp.                                                Contingent
          A/R Department                                                        Unliquidated
          Dept. 6082, P.O. Box 30516                                            Disputed
          Lansing, MI 48909-8016
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,804.14
          Aero Corporation                                                      Contingent
          1377 Tefft Court                                                      Unliquidated
          Saline, MI 48176                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4.15
          Airgas Safety, Inc.                                                   Contingent
          P.O. Box 802576                                                       Unliquidated
          Chicago, IL 60680-2576                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $250.00
          Alice Dreger                                                          Contingent
          621 Sunset Lane                                                       Unliquidated
          East Lansing, MI 48823                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $607.23
          Allegra Print & Imaging                                               Contingent
          1283 Industrical Drive                                                Unliquidated
          Saline, MI 48176                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 21 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,043.31
          Allied-Eagle Supply Co.                                               Contingent
          1801 Howard Street                                                    Unliquidated
          Detroit, MI 48216                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,431.52
          American Ribbon Manufacturers, Inc.                                   Contingent
          925 Ann Street                                                        Unliquidated
          Stroudsburg, PA 18360                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,447.17
          Angel Dog Productions                                                 Contingent
          5 Chelsea St.                                                         Unliquidated
          Metamora, MI 48455                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $113.81
          Angela Berent                                                         Contingent
          650 Island Lake Rd.                                                   Unliquidated
          Chelsea, MI 48118                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $150.00
          Ann Arbor Graphic Arts, Inc.                                          Contingent
          Memorial Foundation                                                   Unliquidated
          P.O. Box 1951                                                         Disputed
          Ann Arbor, MI 48106
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $49.53
          Anne C. Cooper                                                        Contingent
          1104 Mill Pointe                                                      Unliquidated
          Watkinsville, GA 30677                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $63.37
          Anne McGivern                                                         Contingent
          616 lake Avenue                                                       Unliquidated
          Wilmette, IL 60091                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 22 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,075.00
          Arbor Inspection Services, LLC                                        Contingent
          3735 Plaza Drive                                                      Unliquidated
          Ann Arbor, MI 48108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,432.96
          Arbor Springs Water Co.                                               Contingent
          1440 Plymouth Rd.                                                     Unliquidated
          Ann Arbor, MI 48105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,039.50
          ARC Indexing, Inc.                                                    Contingent
          408 Heatherwood                                                       Unliquidated
          Fairfield, IA 52556                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,397.38
          ArcBest/ABF Freight-System, Inc.                                      Contingent
          P.O. Box 880                                                          Unliquidated
          Taylor, MI 48180-0880                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $664.91
          ARS Nova, LLC                                                         Contingent
          P.O. Box 620254                                                       Unliquidated
          Middleton, WI 53562                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $284.43
          Arthur Baxter                                                         Contingent
          Hawthorne Publishing                                                  Unliquidated
          15601 Oak Road                                                        Disputed
          Carmel, IN 46033
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $71.35
          Associated Bag Company                                                Contingent
          P.O. Box 8820                                                         Unliquidated
          Carol Stream, IL 60197-8820                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 23 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,150.00
          Author U Extravaganza                                                 Contingent
          14160 E. Bellewood Drive                                              Unliquidated
          Aurora, CO 80015                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $132.00
          Autobond, Inc.                                                        Contingent
          P.O. Box 307                                                          Unliquidated
          North Canton, CT 06059                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $660.00
          Automatic Sales, LLC                                                  Contingent
          3072 Ives Rd.                                                         Unliquidated
          Tecumseh, MI 49286                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $28.21
          Ava Gustafson                                                         Contingent
          N6322 Country Line Rd.                                                Unliquidated
          Spooner, WI 54801                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $26,105.76
          AXA / MONY Life Insurance Company                                     Contingent
          P.O. Box 733463                                                       Unliquidated
          Dallas, TX 75373-3463                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $119.00
          BAE Networks, LLC                                                     Contingent
          950 Stephenson Hwy., Suite 204                                        Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,106.97
          Baldwin Graphic Systems/Baldwin Americas                              Contingent
          26211 Newtork Place                                                   Unliquidated
          Chicago, IL 60673-1262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 24 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,903.44
          Basic, Inc.                                                           Contingent
          9246 Portage Industrial Drive                                         Unliquidated
          Portage, MI 49024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $37,937.00
          BC Adhesives                                                          Contingent
          4655 W. Oakwood Park Drive                                            Unliquidated
          Franklin, WI 53132                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,920.85
          Bearing Service, Inc.                                                 Contingent
          12320 Globe St.                                                       Unliquidated
          Livonia, MI 48150-1144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $40,476.84
          Berryville Graphics, Inc.                                             Contingent
          Attn: Accounts Receivable                                             Unliquidated
          25 Jack Enders Blvd.                                                  Disputed
          Berryville, VA 22611-1501
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $109.79
          Beyond The Blue Ministries                                            Contingent
          P.O. Box 498                                                          Unliquidated
          Kingston, WA 98346                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $276.70
          Blair F. Scott CA LLC                                                 Contingent
          29 Wildwood Avenue                                                    Unliquidated
          Mount Vernon, NY 10550                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Blue Cross Blue Shield of Michigan                                    Contingent
          232 S. Capitol Ave. - MCA L08A                                        Unliquidated
          Lansing, MI 48933-1504                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 25 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $15,289.99
          Blue Oak, LLC                                                         Contingent
          2490 Placid Way                                                       Unliquidated
          Ann Arbor, MI 48105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $17,501.69
          Blue Ridge ESOP Associates                                            Contingent
          154 Hansen Road, Suite 102                                            Unliquidated
          Charlottesville, VA 22911                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $845.04
          Bo-Dyn Bobsled Project, Inc.                                          Contingent
          71 Williams Road                                                      Unliquidated
          Colchester, CT 06415                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $863.80
          Book Automation, Inc.                                                 Contingent
          458 Danbury Rd.                                                       Unliquidated
          Unit B10                                                              Disputed
          New Milford, CT 06776
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,046.90
          Boy Scouts of America                                                 Contingent
          1325 W. Walnut Hill Lane                                              Unliquidated
          Irving, TX 75038                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,805.95
          Braden Sutphin Ink/Wikoff Color Corp.                                 Contingent
          P.O. Box 734189                                                       Unliquidated
          Chicago, IL 60673-4189                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $14.82
          BrainSquall Books                                                     Contingent
          10355 NE Valley Rd., #4736                                            Unliquidated
          Rollingbay, WA 98061                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 26 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,443.80
          Bull Ridge Corporation                                                Contingent
          P.O. Box 10698                                                        Unliquidated
          Blacksburg, VA 24062-0698                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $986.51
          Bushin Books, LLC                                                     Contingent
          180 West End Ave., #16 S                                              Unliquidated
          New York, NY 10023                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $87.39
          C&B Cutter Grinding, Inc.                                             Contingent
          1125 Felters Road                                                     Unliquidated
          P.O. Box 403                                                          Disputed
          Michigan Center, MI 49254
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $543.08
          Cadillac Presentations Solutions                                      Contingent
          1195 Equity Drive                                                     Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $780.59
          Camp Sanderson, LLC                                                   Contingent
          Jon Sanderson LLC                                                     Unliquidated
          1157 Bicentennial Parkway                                             Disputed
          Ann Arbor, MI 48108
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Canon/Oce, Inc.                                                       Contingent
          5450 North Cumberland Avenue                                          Unliquidated
          Chicago, IL 60656                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,916.60
          Capital Trustees, LLC                                                 Contingent
          17 South Second Street                                                Unliquidated
          Suite 301                                                             Disputed
          Harrisburg, PA 17101
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 27 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Cathleen Ann Baker                                                    Contingent
          Legacy Press                                                          Unliquidated
          1513 Long Meadow Trail                                                Disputed
          Ann Arbor, MI 48108
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,450.31
          CDW Computer Centers, Inc.                                            Contingent
          P.O. Box 75723                                                        Unliquidated
          Chicago, IL 60675-5723                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $500.00
          Cech Corporation, Inc.                                                Contingent
          3984 Cabaret Trail W.                                                 Unliquidated
          Saginaw, MI 48603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,776.46
          Central Michigan Paper Company                                        Contingent
          P.O. Box 2649                                                         Unliquidated
          Grand Rapids, MI 49501                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $750.00
          Cerberus, LLC                                                         Contingent
          3033 Wilson Blvd.                                                     Unliquidated
          Ste. E-815                                                            Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,791.40
          CGS Publishing Technologies                                           Contingent
          100 North 6th Street, #308B                                           Unliquidated
          Minneapolis, MN 55403                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $152.10
          Charles E. Haavik                                                     Contingent
          619 E. Skyline Parkway                                                Unliquidated
          Duluth, MN 55805                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 28 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $85,858.00
          Circle, Inc.                                                          Contingent
          2756 Whiting Road                                                     Unliquidated
          P.O. Box 697                                                          Disputed
          Burlington, WI 53105
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,412.24
          Cisco, Inc.                                                           Contingent
          1825 Monroe                                                           Unliquidated
          P.O. Box 1803                                                         Disputed
          Grand Rapids, MI 49501
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $144.80
          City Electric Supply (CES)                                            Contingent
          P.O. Box 1006                                                         Unliquidated
          Wilbraham, MA 01095                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $286.20
          CMYK Imperial Printing                                                Contingent
          4359 jackson Rd.                                                      Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,421.84
          Combined Fluid Products                                               Contingent
          805 Oakwood Rd.                                                       Unliquidated
          Lake Zurich, IL 60047                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,783.26
          Comm-Core, LLC                                                        Contingent
          3820 S. Dixie Highway                                                 Unliquidated
          Lima, OH 45806                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $885.20
          Conley Casting/Centredale/Dura-Fab                                    Contingent
          124 Maple St.                                                         Unliquidated
          Warwick, RI 02888-2188                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 12 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 29 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Constellation NewEnergy                                               Contingent
          P.O. Box 4640                                                         Unliquidated
          Carol Stream, IL 60197-4640                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,573.39
          Constellation NewEnergy Gas Division LLC                              Contingent
          P.O. Box 5473                                                         Unliquidated
          Carol Stream, IL 60197-5473                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,103.52
          Cosmo Films, Inc.                                                     Contingent
          775 W. Belden Avenue                                                  Unliquidated
          Suite D                                                               Disputed
          Addison, IL 60101
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,965.92
          CPI Antony Rowe, Ltd.                                                 Contingent
          110 Beddington Lane                                                   Unliquidated
          Croydon CRO 4TD                                                       Disputed
          ENGLAND
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,475.00
          Cumulus - Ann Arbor - WQKL FM                                         Contingent
          3589 Momentum Place                                                   Unliquidated
          Chicago, IL 60689-5335                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Cylance, Inc.                                                         Contingent
          Dept. 3995                                                            Unliquidated
          P.O. Box 123995                                                       Disputed
          Dallas, TX 75312-3995
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,800.00
          Cynthia Furlong Reynolds                                              Contingent
          4216 Corey Circle                                                     Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 13 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 30 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,586.40
          Cynthia Giannatasio                                                   Contingent
          16940 Bay Street, #N204                                               Unliquidated
          Jupiter, FL 33477                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $266.63
          Dana M. Phipps                                                        Contingent
          223 Deer fox Lane                                                     Unliquidated
          Lutherville Timonium, MD 21093                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $125.72
          Darrell Rice                                                          Contingent
          19160 Front Street                                                    Unliquidated
          P.O. Box 127                                                          Disputed
          Poulsbo, WA 98370
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,033.51
          Data Ranger Computer Products                                         Contingent
          P.O. Box 835                                                          Unliquidated
          Manchester, MI 48158-0835                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $48.16
          Dave Cole                                                             Contingent
          Outward Focused Network                                               Unliquidated
          P.O. Box 1062                                                         Disputed
          Duvall, WA 98019
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,032.69
          Dekker Bookbinding, Inc.                                              Contingent
          2941 Clydon Ave. SW                                                   Unliquidated
          Burton, MI 48509                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $871.11
          Detroit Pencil Company                                                Contingent
          1940 Northwood Drive                                                  Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 31 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $31.00
          Dexter Bakery                                                         Contingent
          8101 Main Street                                                      Unliquidated
          Dexter, MI 48130                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $135.79
          Diana Rahe Taylor                                                     Contingent
          P.O. Box 275                                                          Unliquidated
          Skull Valley, AZ 86338                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $22,013.81
          Diecutting Services, Inc.                                             Contingent
          2415 Bishop Circle W.                                                 Unliquidated
          Dexter, MI 48130                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,910.39
          Don Eyles                                                             Contingent
          Fort Point Press                                                      Unliquidated
          249 A Street, Suite 42                                                Disputed
          Boston, MA 02210
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,103.09
          Donald Baumgartner                                                    Contingent
          2280 W. Dean Road                                                     Unliquidated
          River Hills, WI 53217                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,720.30
          Doug Brown Packaging Products, Inc.                                   Contingent
          1850 Larchwood Drive                                                  Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,277.04
          Dr. Jeffrey C. Chang, Inc.                                            Contingent
          4003 Harbor Point Drive                                               Unliquidated
          Missouri City, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 15 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 32 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $45,110.00
          DTE Energy                                                            Contingent
          1 Energy Plaza, 2124 WCB                                              Unliquidated
          Detroit, MI 48226-1221                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,455.49
          Durr Megtec Systems, Inc.                                             Contingent
          Lockbox 772733                                                        Unliquidated
          2733 Solutions Center                                                 Disputed
          Chicago, IL 60677-2007
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $786.00
          E.C. Schultz & Company                                                Contingent
          333 Crossen Ave.                                                      Unliquidated
          Elk Grove Village, IL 60007                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Eastman Kodak Company                                                 Contingent
          343 State St.                                                         Unliquidated
          Rochester, NY 14650                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $42,389.59
          Ecological Fibers, Inc.                                               Contingent
          40 Pioneer Drive                                                      Unliquidated
          Lunenburg, MA 01462                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $460.68
          Edwards Brothers Malloy, Inc.                                         Contingent
          P.O. Box 4248, Dept. 3500                                             Unliquidated
          Houston, TX 77210-4248                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $255.46
          egi Solutions                                                         Contingent
          6029 14 Mile Rd.                                                      Unliquidated
          Sterling Heights, MI 48312                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 16 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 33 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Electronics for Imaging, Inc. (EFI)                                   Contingent
          6750 Dumbarton Circle                                                 Unliquidated
          Fremont, CA 94555                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $596.23
          Elizabeth Ann Vaughan                                                 Contingent
          Birch Cove Press                                                      Unliquidated
          2109 Central Grove                                                    Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,255.80
          Erd Speciality Graphics                                               Contingent
          3250 Monroe St.                                                       Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,343.21
          ESI Equity                                                            Contingent
          355 Austin Circle                                                     Unliquidated
          Delafield, WI 53018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $602.07
          Exponential Growth, Inc.                                              Contingent
          150 East Travelers Trail, Apt. 302                                    Unliquidated
          Burnsville, MN 55337                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $214.39
          Fact Filter and Coating Technology Inc.                               Contingent
          P.O. Box 2287                                                         Unliquidated
          Grand Rapids, MI 49501-2287                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,032.59
          Fastenal Company, Inc.                                                Contingent
          P.O. Box 1286                                                         Unliquidated
          Winona, MN 55987-1286                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 17 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 34 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $17,577.81
          Federal Express                                                       Contingent
          P.O. Box 371741                                                       Unliquidated
          Pittsburgh, PA 15250-7441                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $435.00
          Ferguson & Widmayeer, P.C.                                            Contingent
          538 N. Division Street                                                Unliquidated
          Ann Arbor, MI 48104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Fiona Humberstone / Copper Beech Prerss                               Contingent
          4 Cranmore Cottages, Cranmore Lane                                    Unliquidated
          West Horsley KT24 6BS                                                 Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,729.37
          Flint Group North American Corporation                                Contingent
          1455 Paysphere Circle                                                 Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $23,523.94
          Foresight Group, Inc.                                                 Contingent
          2822 N. MLK Jr. Blvd.                                                 Unliquidated
          Lansing, MI 48906                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $450.00
          Form 5500 Direct                                                      Contingent
          1758 Papaya Tree Street                                               Unliquidated
          Hemet, CA 92545                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $415.30
          Fortis Solutions Group, LLC/A&M Supply                                Contingent
          2505 Hawkeye Court                                                    Unliquidated
          Virginia Beach, VA 23452                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 18 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 35 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $800.00
          Franchise Tax Borad                                                   Contingent
          State of California                                                   Unliquidated
          P.O. Box 942857                                                       Disputed
          Sacramento, CA 94257-0531
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $128.63
          Frank Costantini                                                      Contingent
          334 Minuteman Drive                                                   Unliquidated
          Collegeville, PA 19426                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Freshamedia                                                           Contingent
          Robert-Bosch Str. 32                                                  Unliquidated
          63303 Dreieich, Germany                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $236,450.00
          FujiFilm Graphic Systems, Inc.                                        Contingent
          211 Van Bruggen                                                       Unliquidated
          Grand Rapids, MI 49503                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,987.40
          General Roll Leaf Mfg., Inc.                                          Contingent
          P.O. Box 357                                                          Unliquidated
          Stottville, NY 12172                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $33.70
          George Hirthler                                                       Contingent
          Hirthler & Partners                                                   Unliquidated
          1155 Oakdale Rd.                                                      Disputed
          Atlanta, GA 30307
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $729.32
          Georgea M. Langer                                                     Contingent
          Possum Hill Press                                                     Unliquidated
          2720 Calloway Ct.                                                     Disputed
          Canton, MI 48188
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 19 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 36 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $782.81
          Global Electronic Services, Inc.                                      Contingent
          5325 Palmero Court                                                    Unliquidated
          Buford, GA 30518                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,665.99
          Global Technologies Central LLC                                       Contingent
          4314 Silver Valley Drive                                              Unliquidated
          Columbia, MO 65203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,820.60
          Good Hart Publishing                                                  Contingent
          Lou Kasischke                                                         Unliquidated
          3491 Lakeshore                                                        Disputed
          Harbor Springs, MI 49740
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,238.21
          GP2 Technologies, Inc.                                                Contingent
          157 River Road, Unit 18                                               Unliquidated
          Bow, NH 03304                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,597.58
          Graphic Arts Service and Supply, Inc.                                 Contingent
          3933 S. Greenbrooke                                                   Unliquidated
          Grand Rapids, MI 49512                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,176.78
          Graphic Specialties, Inc.                                             Contingent
          2350 Breton Industrial Park SE                                        Unliquidated
          Grand Rapids, MI 49508                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $69.48
          Gravitational Churches, LLC                                           Contingent
          P.O. Box 731733                                                       Unliquidated
          Puyallup, WA 98373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 20 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 37 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,781.00
          Great Lakes Bindery, Inc / GLB                                        Contingent
          3741 Linden Ave. SE                                                   Unliquidated
          Grand Rapids, MI 49548                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $802.50
          Greenview Data, Inc. / SpamStopsHere                                  Contingent
          8178 Jackson Road, Suite A                                            Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $246.98
          H.H. Barnum Co. (Corp)                                                Contingent
          7915 Lochlin Drive                                                    Unliquidated
          Detroit, MI 48232                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $899.19
          Hackney Hardware, Inc.                                                Contingent
          8105 Main Street                                                      Unliquidated
          Dexter, MI 48130                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $175.00
          Haley Mechanical                                                      Contingent
          8415 Dexter-Chelsea Rd.                                               Unliquidated
          Dexter, MI 48130                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $23,972.00
          Hamernik LLC / GL 12130-000-000                                       Contingent
          1 Indiana Square, Suite 1550                                          Unliquidated
          Indianapolis, IN 46204                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $185.00
          Hartel Industries                                                     Contingent
          9449 Maltby Rd.                                                       Unliquidated
          Brighton, MI 48116                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 21 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 38 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $39.02
          Harvey Mudd                                                           Contingent
          Porcupine Press                                                       Unliquidated
          P.O. Box 1367                                                         Disputed
          Brewster, MA 02631
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Hayden McNeil, LLC                                                    Contingent
          14903 Pilot Drive                                                     Unliquidated
          Plymouth, MI 48170                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,423.66
          Heidelberg USA, Inc.                                                  Contingent
          P.O. Box 5160                                                         Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Heritage-Crystal Clean, Inc.                                          Contingent
          13621 Collection Center Drive                                         Unliquidated
          Chicago, IL 60693-0136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,234.01
          Highlandview Farms, LLC                                               Contingent
          20750 Civic Center Drive                                              Unliquidated
          Suite 418                                                             Disputed
          Southfield, MI 48076
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $27,559.16
          Holland Litho Printing Service, Inc.                                  Contingent
          10972 Chicago Drive                                                   Unliquidated
          Zeeland, MI 49464                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,272.53
          Holly Monteith, Inc. / Cyren Press                                    Contingent
          614 King Road                                                         Unliquidated
          West Chester, PA 19380                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 22 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 39 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $417.72
          Howard Jay Smith                                                      Contingent
          Say Yes Quickly                                                       Unliquidated
          75 Sommer                                                             Disputed
          Goleta, CA 93117
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          HP Financial / Hewlet-Packard                                         Contingent
          P.O. Box 402582                                                       Unliquidated
          Atlanta, GA 30384-2582                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $319.62
          HP Indigo
          c/o XPO Logistics                                                     Contingent
          300 Courtney Park Drive West                                          Unliquidated
          Mississauga Ontario L5W1Y6                                            Disputed
          CANADA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $419.96
          Hui Hanai                                                             Contingent
          1300 Halona St.                                                       Unliquidated
          Honolulu, HI 96817                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $12,520.00
          IBPA Independent Book Publishers Assoc.                               Contingent
          1020 Manhattan Beach Blvd.                                            Unliquidated
          Suite 204                                                             Disputed
          Manhattan Beach, CA 90266
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,458.24
          Ihara U.S., Inc.                                                      Contingent
          2530 Corporate Place                                                  Unliquidated
          Suite A107                                                            Disputed
          Monterey Park, CA 91754
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $49.02
          Imani Jjosey                                                          Contingent
          1822 Georgia Street                                                   Unliquidated
          Gary, IN 46407                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 23 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 40 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,772.44
          Indigo American/HP/ClickInvoiceDate                                   Contingent
          P.O. Box 415573                                                       Unliquidated
          Boston, MA 02241-5573                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $244.04
          IntelliCorp                                                           Contingent
          P.O. Box 27903                                                        Unliquidated
          New York, NY 10087-7903                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $355.10
          J. J. Keller                                                          Contingent
          P.O. Box 6609                                                         Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,115.00
          Jaffe, Raitt, Huer and Weiss, P.C.                                    Contingent
          27777 Franklin Rd., Suite 2500                                        Unliquidated
          Southfield, MI 48034                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $34.30
          James Barnes                                                          Contingent
          7 Locust Hill                                                         Unliquidated
          Crawfordsville, IN 47933                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,051.65
          James Charlton Hunter
          JD Hunter Associates, LLC                                             Contingent
          9514 Hawthorn Glen Drive                                              Unliquidated
          Suite One                                                             Disputed
          Grosse Ile, MI 48138
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,682.33
          Jayhawk Plastics, Inc.                                                Contingent
          P.O. Box 4228                                                         Unliquidated
          Olathe, KS 66063-4228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 24 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 41 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,992.21
          Jeffrey Steffel                                                       Contingent
          1341 Charlotte Landing Road                                           Unliquidated
          Springport, MI 49284                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $630.99
          Joann Castle                                                          Contingent
          Against The Tide Books                                                Unliquidated
          300 Riverfront Drive, 22E                                             Disputed
          Detroit, MI 48226
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $116.79
          John M. Bernard                                                       Contingent
          133 N. 45 Cir                                                         Unliquidated
          Camas, WA 98607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $28.80
          Joyce Logan                                                           Contingent
          155 Alps Rd.                                                          Unliquidated
          Branford, CT 06405                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $272.62
          Judith Galloway                                                       Contingent
          9009 University Parkway                                               Unliquidated
          Apt. 11                                                               Disputed
          Pensacola, FL 32514
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $246.05
          Judith Wenzel                                                         Contingent
          212 Lyn Anne Ct.                                                      Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,182.99
          Katherine B. Soper                                                    Contingent
          Stellaire Press                                                       Unliquidated
          345 Rock Creek Court                                                  Disputed
          Ann Arbor, MI 48104
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 25 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 42 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,846.33
          Kathy King                                                            Contingent
          7275 Mester Rd.                                                       Unliquidated
          Chelsea, MI 48118                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $26,883.59
          KBA / Koenig & Bauer (US) Inc.                                        Contingent
          P.O. Box 619006                                                       Unliquidated
          Dallas, TX 75261                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,293.75
          Ken Wachsberger                                                       Contingent
          P.O. Box 130884                                                       Unliquidated
          Ann Arbor, MI 48113-0884                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,009.28
          Kimberly A. Davis                                                     Contingent
          Madville Publishing, LLC                                              Unliquidated
          320 W. Shady Shores Road                                              Disputed
          Shady Shores, TX 76208
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,463.50
          Kiran Spees / Fukurou Design                                          Contingent
          1111 E. Washington Ave.                                               Unliquidated
          Nampa, ID 83686                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $36.29
          KJAY Publishing                                                       Contingent
          Jay P. Decima                                                         Unliquidated
          P.O. Box 491779                                                       Disputed
          Redding, CA 96049
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,927.46
          Kolbus America, Inc.                                                  Contingent
          P.O. Box 72446                                                        Unliquidated
          Cleveland, OH 44192                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 26 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 43 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,164.07
          Komar Alliance, LLC                                                   Contingent
          P.O. Box 844437                                                       Unliquidated
          Los Angeles, CA 90084-4437                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,227.00
          Kristin Northrop                                                      Contingent
          1231 Ardmoor Ave.                                                     Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Kronos Incorporated                                                   Contingent
          P.O. Box 743208                                                       Unliquidated
          Atlanta, GA 30374-3208                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,153.26
          Kurtz Transfer Products, LLC                                          Contingent
          P.O. Box 63182                                                        Unliquidated
          Charlotte, NC 28263-3182                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $275.00
          Larry Katzen                                                          Contingent
          73 Oakmont Drive                                                      Unliquidated
          Rancho Mirage, CA 92270                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $74,641.00
          LBS, Inc.                                                             Contingent
          1801 Thompson Ave.                                                    Unliquidated
          Des Moines, IA 50316-2751                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $424.62
          Leadership IQ, Inc. / Mark Murphy                                     Contingent
          400 Gallaria Parkway, Suite 1500                                      Unliquidated
          Atlanta, GA 30339                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 27 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 44 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,112.60
          Liberty Book and Bible                                                Contingent
          901 E. Maryland St.                                                   Unliquidated
          Indianapolis, IN 46202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $2,917,461.00
          Lindenmyr Munroe (RA-COC-001386)                                      Contingent
          2944 Walkent Drive                                                    Unliquidated
          Grand Rapids, MI 49544                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $51.36
          Lindsey Joan Clifford / Ministry.com                                  Contingent
          P.O. Box 2743                                                         Unliquidated
          Rancho Santa Fe, CA 92067                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $18,521.96
          LSC Communications                                                    Contingent
          P.O. Box 776411                                                       Unliquidated
          Chicago, IL 60677-6411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $641.41
          Lubcon Turmo Lubrication, Inc.                                        Contingent
          5460 33rd St. SE                                                      Unliquidated
          Grand Rapids, MI 49512                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $82.14
          Lux Inteligentiae Institute                                           Contingent
          Olga Koutna Izzo                                                      Unliquidated
          2515 Deake Avenue                                                     Disputed
          Ann Arbor, MI 48108
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,421.22
          MailFinance                                                           Contingent
          P.O. Box 123682, Dept. 3682                                           Unliquidated
          Dallas, TX 75312-3682                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 28 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 45 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,392.76
          Manpower                                                              Contingent
          P.O. Box 1309                                                         Unliquidated
          Ann Arbor, MI 48106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $31.18
          Marcia Sue Dunnigan                                                   Contingent
          Touch-Down Books                                                      Unliquidated
          782 Cassena Rd.                                                       Disputed
          Naples, FL 34108
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $375.04
          Marilyn Migliore / The Hunger Within                                  Contingent
          730 Penniman Avenue                                                   Unliquidated
          Apt. 304                                                              Disputed
          Plymouth, MI 48170
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,465.00
          Marsh & McLennan Agency                                               Contingent
          15415 Middlebelt Rd.                                                  Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Masterson Personnel, Inc.                                             Contingent
          P.O. Box 26310                                                        Unliquidated
          Minneapolis, MN 55426                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $245.00
          Maureen Tyler                                                         Contingent
          7611 Kingfisher Court                                                 Unliquidated
          Dexter, MI 48130                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $142.33
          MBO America, Inc.                                                     Contingent
          4 E. Stow Road                                                        Unliquidated
          Marlton, NJ 08053                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 29 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 46 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $601.45
          McMaster-Carr Supply Company, Inc.                                    Contingent
          P.O. Box 7690                                                         Unliquidated
          Chicago, IL 60680-7690                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,230.39
          McNaughton-McKay Electric Co.                                         Contingent
          P.O. Box 67000, Dept. 14801                                           Unliquidated
          Detroit, MI 48267-0148                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,917.70
          Mechon Hadar                                                          Contingent
          190 Amsterdam Ave.                                                    Unliquidated
          New York, NY 10023                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $29.06
          Meredith Colby                                                        Contingent
          800 Cedar Terrance                                                    Unliquidated
          Deerfield, IL 60015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $119.46
          Micah A. Springer                                                     Contingent
          5074 Osceola St.                                                      Unliquidated
          Denver, CO 80212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,400.00
          Michigan Department of Licensing and
          Regulatory Affairs                                                    Contingent
          General Industry Safety Health Division                               Unliquidated
          530 W. Allegan St, P.O. Box 30644                                     Disputed
          Lansing, MI 48909
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $133.11
          Michigan Department of Treasury                                       Contingent
          Collection/Bankruptcy Unit                                            Unliquidated
          P O Box 30168                                                         Disputed
          Lansing, MI 48909
                                                                             Basis for the claim:    Sales & Use Tax
          Date(s) debt was incurred
          Last 4 digits of account number       0970                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 30 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 47 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $284.96
          Michigan Department of Treasury                                       Contingent
          Collection/Bankruptcy Unit                                            Unliquidated
          P O Box 30168                                                         Disputed
          Lansing, MI 48909
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,533.75
          Michigan Foam Products, LLC                                           Contingent
          1820 Chicago Drive SW                                                 Unliquidated
          Grand Rapids, MI 49519                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,077.28
          Michigan Office Solutions                                             Contingent
          MOS Lockbox                                                           Unliquidated
          P.O. Box 785041                                                       Disputed
          Philadelphia, PA 19178
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,583.90
          Michigan Pallet, Inc.                                                 Contingent
          P.O. Box 97                                                           Unliquidated
          Saint Charles, MI 48655                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,717.00
          Michigan Quality Laminating & Sales, Inc                              Contingent
          G-4438 South Saginaw Street                                           Unliquidated
          Burton, MI 48529                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,917.60
          Midwest Air Filter, Inc.                                              Contingent
          P.O. Box 10210                                                        Unliquidated
          Lansing, MI 48901                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $79,591.00
          Millcraft Paper Company                                               Contingent
          6800 Grant Ave.                                                       Unliquidated
          Cleveland, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 31 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 48 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,213.40
          Mobile Air, LLC                                                       Contingent
          1000 Valley Belt Road                                                 Unliquidated
          Brooklyn Heights, OH 44131                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,071.76
          Morrison Industrial Equipment Corp.                                   Contingent
          1825 Monroe                                                           Unliquidated
          P.O. Box 1803                                                         Disputed
          Grand Rapids, MI 49501
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,077.01
          Motion Industries                                                     Contingent
          P.O. Box 98412                                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,053.24
          MSC Industrial Supply Co., Inc.                                       Contingent
          P.O. Box 953635                                                       Unliquidated
          Saint Louis, MO 63195-3635                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $40,217.36
          Muller Martini Corporation                                            Contingent
          P.O. Box 787196                                                       Unliquidated
          Philadelphia, PA 19178-7196                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $147.06
          Myra Fiacco                                                           Contingent
          Filles Vertes Publishing, LLC                                         Unliquidated
          2814 N. 17th Street                                                   Disputed
          Coeur D Alene, ID 83815
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,824.04
          Myron Marsh                                                           Contingent
          10851 N. LaQuinta Drive                                               Unliquidated
          Oro Valley, AR 85737                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 32 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 49 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $259.54
          Nancy Waters                                                          Contingent
          108 Village Circle                                                    Unliquidated
          Waco, TX 76710                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $570.12
          Naomi Ardea                                                           Contingent
          107 Red Sunset Place                                                  Unliquidated
          Carrboro, NC 27510                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $23,268.77
          Neenah Inc.                                                           Contingent
          P.O. Box 711927                                                       Unliquidated
          Cincinnati, OH 45271-1927                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $175.44
          Neff Engineering Company                                              Contingent
          d/b/a Neff Engineering                                                Unliquidated
          Dept. 6081                                                            Disputed
          Carol Stream, IL 60122-6081
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,213.35
          NeoFunds Neopost                                                      Contingent
          478 Wheelers Farms Road                                               Unliquidated
          Milford, CT 06461                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,638.86
          New Dimensions Management Systems                                     Contingent
          2200 Stephenson Highway                                               Unliquidated
          Suite A                                                               Disputed
          Troy, MI 48083
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $887.25
          New Hampshire Bindery                                                 Contingent
          481 Dow Road                                                          Unliquidated
          Bow, NH 03304                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 33 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 50 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,000.00
          New York State                                                        Contingent
          Department of Tax and Finance                                         Unliquidated
          P.O. Box 15163                                                        Disputed
          Albany, NY 12212-5163
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,417.00
          NH Learning Solutions Corporation                                     Contingent
          14115 Farmington Road                                                 Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,263.60
          Nichols, Inc. / Nichols Paper & Supply C                              Contingent
          2647 Momentum Place                                                   Unliquidated
          Chicago, IL 60689-5326                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $293.91
          Nighthawk Press LLC / Rebecca Lenzini                                 Contingent
          P.O. Box 1222                                                         Unliquidated
          Taos, NM 87571                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $156.86
          Nora Remeyer                                                          Contingent
          24421 Philemon Dr.                                                    Unliquidated
          Dana Point, CA 92629                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $34.37
          North Col / Courtney Schafer                                          Contingent
          4490 Osaye Drive                                                      Unliquidated
          Boulder, CO 80303                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $20.00
          NYSIF Disability Benefits                                             Contingent
          1 Watervliet Avenue Extension                                         Unliquidated
          Albany, NY 12206-1629                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 34 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 51 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $163.00
          Occupational Health Centers                                           Contingent
          of New Jersey                                                         Unliquidated
          P.O. Box 8750                                                         Disputed
          Elkridge, MD 21075-8750
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $908.50
          Occupational Health Centers (Cocentra)                                Contingent
          P.O. Box 5106                                                         Unliquidated
          Southfield, MI 48086-5106                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $922.91
          OmniSource                                                            Contingent
          4408 Solutions Center                                                 Unliquidated
          Chicago, IL 60677-4004                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       4408
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,621.00
          Open Heart Designs                                                    Contingent
          715 Byron St.                                                         Unliquidated
          Missoula, MT 59802                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,206.69
          Owosso Graphic Arts, Inc.                                             Contingent
          151 N. Delaney Rd.                                                    Unliquidated
          Owosso, MI 48867                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $82.84
          Patricia J. Heavren                                                   Contingent
          45 High Rock Road                                                     Unliquidated
          Hamden, CT 06514                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Pelian Words Publishing House                                         Contingent
          740 North H Street                                                    Unliquidated
          Suite 240                                                             Disputed
          Lompoc, CA 93436
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 35 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 52 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,058.88
          Philadelphia Yearly Meeting                                           Contingent
          of the Religious Society of Friends                                   Unliquidated
          1515 Cherry Street                                                    Disputed
          Philadelphia, PA 19102
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Pijart Productions, LLC                                               Contingent
          2753 Piedmont Ave.                                                    Unliquidated
          Montrose, CA 91020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $431.66
          Pitt Ohio LTL                                                         Contingent
          P.O. Box 643217                                                       Unliquidated
          Pittsburgh, PA 15264-3271                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,100.00
          PixelAntics Publication Design                                        Contingent
          Michael Kitchen                                                       Unliquidated
          8043 Poplar Drive                                                     Disputed
          Dexter, MI 48130
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $15,000.00
          Plante & Moran, LP                                                    Contingent
          1000 Oakbrook Drive                                                   Unliquidated
          Suite 400                                                             Disputed
          Ann Arbor, MI 48104
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,500.00
          PNC Bank                                                              Contingent
          Customer Service                                                      Unliquidated
          P.O. Box 3429                                                         Disputed
          Pittsburgh, PA 15230-3429
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $693.60
          Pre-Paid Legal Services                                               Contingent
          P.O. Box 2629                                                         Unliquidated
          Ada, OK 74821-2629                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 36 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 53 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,150.00
          Principal Financial Group                                             Contingent
          P.O. Box 777                                                          Unliquidated
          Des Moines, IA 50303-0777                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $215.18
          Print-Tech, Inc.                                                      Contingent
          6800 Jackson Rd.                                                      Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $309.15
          Printers' Service, Inc.                                               Contingent
          P.O. Box 5120                                                         Unliquidated
          Newark, NJ 07105-5120                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,500.00
          Publishers Weekly                                                     Contingent
          Attn: Ryk Hsieh                                                       Unliquidated
          71 west 23rd Street                                                   Disputed
          New York, NY 10010
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,325.00
          PubWest                                                               Contingent
          Publishers Assocation of the West                                     Unliquidated
          17501 Hill Way                                                        Disputed
          Lake Oswego, OR 97035
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $372.97
          Quindaro Press                                                        Contingent
          3808 Genessee Street                                                  Unliquidated
          Kansas City, MO 64111                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $40.98
          Randall D. Bucek Self Settled Trust                                   Contingent
          500 N. 1st Street, Suite 8000                                         Unliquidated
          Wausau, WI 54403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 37 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 54 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $291.78
          Rasmus Poulsgaard/Tow Guys Publishing                                 Contingent
          Thorsgade 78 3. th.                                                   Unliquidated
          2200 Copenhagen                                                       Disputed
          DENMARK
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $208.19
          Rebecca Biber                                                         Contingent
          3407 Burbank Drive                                                    Unliquidated
          Ann Arbor, MI 48105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $91.87
          Regina Orthodox Press                                                 Contingent
          6 Second Street                                                       Unliquidated
          Salisbury, MA 01952                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $243.73
          Richard Feinman                                                       Contingent
          NMS Press                                                             Unliquidated
          60 Terrance Place                                                     Disputed
          Brooklyn, NY 11218
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $146.58
          Richard Retyi                                                         Contingent
          1127 Windy Road                                                       Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $460.82
          Rita Bonchek
          BonchekFamFoundation                                                  Contingent
          400 Willow Valley Square                                              Unliquidated
          Apt. GA-410                                                           Disputed
          Lancaster, PA 17602
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $152.76
          Robert Anthony Hernandez                                              Contingent
          16034 104th Ave. NE                                                   Unliquidated
          Bothell, WA 98011                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 38 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 55 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,200.00
          Robert Half Technology, Inc.                                          Contingent
          12400 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $500.00
          Robert J. Passantino                                                  Contingent
          1 Franklin Town Blvd.                                                 Unliquidated
          Apt. 2012                                                             Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $135.27
          Rochester 100, Inc.                                                   Contingent
          P.O. Box 92801                                                        Unliquidated
          Rochester, NY 14692                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $23,521.64
          Rogers Printing                                                       Contingent
          3350 Main Street                                                      Unliquidated
          P.O. Box 215                                                          Disputed
          Ravenna, MI 49451
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $904.31
          Ron Sauder                                                            Contingent
          Secant Pub                                                            Unliquidated
          615 N. Pinehurst Ave.                                                 Disputed
          Salisbury, MD 21801
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $51,588.38
          Rowman & Littlefield Publishing Group                                 Contingent
          Kimberly Flowers                                                      Unliquidated
          15250 NBN Way                                                         Disputed
          Blue Ridge Summit, PA 17214
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,480.00
          RTD Manufacturing                                                     Contingent
          1150 S. Elm St.                                                       Unliquidated
          Jackson, MI 49203                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 39 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 56 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $26.95
          Ruth Glover                                                           Contingent
          3516 Lemeadow Drive                                                   Unliquidated
          Sachse, TX 75048                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $465.38
          Safechecks, Inc.                                                      Contingent
          P.O. Box 788                                                          Unliquidated
          Santa Clara, CA 95052-0225                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $204.95
          Safecutters, Inc.                                                     Contingent
          800 E. Ellis Rd.                                                      Unliquidated
          Muskegon, MI 49441                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Safety Systems, Inc.                                                  Contingent
          P.O. Box 1079                                                         Unliquidated
          Jackson, MI 49204                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Salisbury Lawn Service                                                Contingent
          10485 Mountain View Drive                                             Unliquidated
          Dexter, MI 48130                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $26.94
          Sam Mahlstadt                                                         Contingent
          1443 19th Place                                                       Unliquidated
          West Des Moines, IA 50265                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $203.29
          Sandi Krakowski/A Real Change                                         Contingent
          3145 E. Chandler Blvd.                                                Unliquidated
          Suite 110-350                                                         Disputed
          Phoenix, AZ 85048
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 40 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 57 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sandy Castle???                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $824.86
          Say It Right                                                          Contingent
          1621 S. Rancho Santa Fe Road, #C                                      Unliquidated
          San Marcos, CA 92078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,579.08
          Schindler Elevator Corporation                                        Contingent
          P.O. Box 93050                                                        Unliquidated
          Chicago, IL 60673-3050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $27.50
          Scott Stabile                                                         Contingent
          35560 Grand River Avenue, #296                                        Unliquidated
          Farmington, MI 48335-3120                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $21,237.44
          Screen, Inc.                                                          Contingent
          P.O. Box 3235                                                         Unliquidated
          New York, NY 10008-3235                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,745.55
          Seven Ox Press/Athanasius, LLC                                        Contingent
          Peter Ritzer                                                          Unliquidated
          P.O. Box 1705                                                         Disputed
          Denver, CO 80217-0705
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $580.85
          Sextant Press / David Scott                                           Contingent
          602 Ridgewood Ct.                                                     Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 41 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 58 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $360.53
          Shaltz Automation, Inc.                                               Contingent
          Division of Shaltz Fluid Power                                        Unliquidated
          5190 Exchange Drive                                                   Disputed
          Flint, MI 48507
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $276.98
          Sheridan Books, Inc.                                                  Contingent
          P.O. Box 419823                                                       Unliquidated
          Boston, MA 02241-9823                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,713.64
          Signode Industrial Group, LLC                                         Contingent
          P.O. Box 71057                                                        Unliquidated
          Chicago, IL 60694-1057                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $705.34
          Skimmer, Inc.                                                         Contingent
          6969 Metroplex Drive                                                  Unliquidated
          Romulus, MI 48174                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $250.00
          Small Press Distribution (SPD)                                        Contingent
          1341 Seventh St.                                                      Unliquidated
          Berkeley, CA 94710-1403                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,468.25
          Smart Office Solutions                                                Contingent
          P.O. Box 1221                                                         Unliquidated
          Ann Arbor, MI 48106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,011.23
          Solema U.S.A., Inc.                                                   Contingent
          315 Glenn St.                                                         Unliquidated
          P.O. Box 472                                                          Disputed
          Crawfordsville, IN 47933
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 42 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 59 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $498.67
          Speedwrench, Inc.                                                     Contingent
          3364 Quincy Street                                                    Unliquidated
          Hudsonville, MI 49426                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $491.30
          Stanley M. Kolber Photography Inc.                                    Contingent
          25 Talcott Farm Road                                                  Unliquidated
          Old Lyme, CT 06371                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,000.00
          State of New Jersey - CBT                                             Contingent
          Divisioin of Taxation                                                 Unliquidated
          P.O. Box 193                                                          Disputed
          Trenton, NJ 08646-0193
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number       0970                         Is the claim subject to offset?     No       Yes


 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Steve Karbowski???                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $405.94
          Stolp-Gore Co., Inc.                                                  Contingent
          10101 So. Bode St.                                                    Unliquidated
          Plainfield, IL 60544                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $744.95
          Sun Chemical Corp / Kohl Madden                                       Contingent
          P.O. Box 2193                                                         Unliquidated
          Carol Stream, IL 60132-2193                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $90.86
          SunSource                                                             Contingent
          23851 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 43 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 60 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $82.20
          Susan G. Groner                                                       Contingent
          10 Upland Road North                                                  Unliquidated
          Bedford, NY 10506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $49.24
          Suzanne Hanchett                                                      Contingent
          Development Resource Press                                            Unliquidated
          P.O. Box 94859                                                        Disputed
          Pasadena, CA 91109
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,337.83
          Tapeman, LLC                                                          Contingent
          28023 Center Oaks Ct.                                                 Unliquidated
          Wixom, MI 48393                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $321.09
          Technotrans America, Inc.                                             Contingent
          1441 E. Business Center Drive                                         Unliquidated
          Mount Prospect, IL 60056                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,185.45
          Tepel Brothers Printing Company, Inc.                                 Contingent
          1725 John R                                                           Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $90.66
          Tevah Platt / Curly Snail                                             Contingent
          531 Little Lake Drive                                                 Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $42.16
          The Readers Ace, LLC                                                  Contingent
          3622 Woodland Drive                                                   Unliquidated
          Metamora, MI 48455                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 44 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 61 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,499.00
          The Sun Times                                                         Contingent
          P.O. Box 366                                                          Unliquidated
          Chelsea, MI 48118                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $64.22
          The Witherspoon Institute, Inc.                                       Contingent
          16 Stockton Street                                                    Unliquidated
          Princeton, NJ 08540                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $316.61
          Thomas J. Nash                                                        Contingent
          Incarnate Word Media                                                  Unliquidated
          1715 Rapid Way                                                        Disputed
          Rochester, MI 48309
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,166.09
          Thomas Lawler                                                         Contingent
          89 Sawmill Creek Trail                                                Unliquidated
          Saginaw, MI 48603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $34.00
          Three Herarchs Antiochian Orthodox                                    Contingent
          1915 N. Western Avenue                                                Unliquidated
          Wenatchee, WA 98801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $150.51
          Tide Pool Press                                                       Contingent
          7 Front Street                                                        Unliquidated
          Maynard, MA 01754                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $40.81
          Timothy P. Munkeby                                                    Contingent
          2238 Burch Point Road                                                 Unliquidated
          Tower, MN 55790                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 45 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 62 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,836.45
          Timsons, Inc. - America                                               Contingent
          385 Crossen Ave.                                                      Unliquidated
          Elk Grove Village, IL 60007                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $956.42
          TJ International LTD                                                  Contingent
          Trecerus Industrial Estate                                            Unliquidated
          Padstow, Cornwall, PL28 8RW                                           Disputed
          ENGLAND
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $793.46
          TMI-CHAMPCO Compressors, Inc.                                         Contingent
          2626 Sanford Avenue SW                                                Unliquidated
          Grandville, MI 49418                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $87.62
          Tonja Engen                                                           Contingent
          4200 Sunnyside Rd.                                                    Unliquidated
          Edina, MN 55424                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $53,416.00
          Transcendia, Inc.                                                     Contingent
          300 Industrial Parkway                                                Unliquidated
          Richmond, IN 47374                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $863.64
          Transpac Services, Inc.                                               Contingent
          211 Broadway, Suite 201                                               Unliquidated
          Lynbrook, NY 11563                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,850.00
          Trey Schorr                                                           Contingent
          P.O. Box 2685                                                         Unliquidated
          Eagle, ID 83616                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 46 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 63 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,648.28
          Uline Shipping Supply, Inc.                                           Contingent
          Attn: Accounts Receivable                                             Unliquidated
          P.O. Box 88741                                                        Disputed
          Chicago, IL 60680-1741
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,684.55
          UniFirst Corporation                                                  Contingent
          1300 Auburn Ave.                                                      Unliquidated
          Pontiac, MI 48342                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,406.96
          Unique Technical Services, Inc.                                       Contingent
          22950 W. Industrial Drive                                             Unliquidated
          Saint Clair Shores, MI 48080                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $157.73
          Unit Packaging Corp.                                                  Contingent
          119 Enterprise Drive                                                  Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $44,246.26
          United Parcel Service (UPS)                                           Contingent
          Lockbox 577                                                           Unliquidated
          Carol Stream, IL 60132-0577                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $182.51
          Universal Engraving, Inc.                                             Contingent
          P.O. Box 15090                                                        Unliquidated
          Lenexa, KS 66285-5090                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,299.21
          University Lithoprinters, Inc.                                        Contingent
          4150 Varsity Drive                                                    Unliquidated
          Ann Arbor, MI 48108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 47 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 64 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $113.28
          University of Wisconsin Stout                                         Contingent
          Attn: Communications Office                                           Unliquidated
          712 S. Broadway - 15 ADM Building                                     Disputed
          Menomonie, WI 54751
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $216.00
          Update LTD, Inc.                                                      Contingent
          134 Peavey Circle                                                     Unliquidated
          Chaska, MN 55318                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $466.12
          UPS Freight                                                           Contingent
          38013 Network Place                                                   Unliquidated
          Chicago, IL 60673-1280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,001.66
          UPS Supply Chain Solutions                                            Contingent
          28013 Network Place                                                   Unliquidated
          Chicago, IL 60673-1280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $19,931.59
          US Bancorp                                                            Contingent
          P.O. Box 790408                                                       Unliquidated
          Saint Louis, MO 63179-0408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $32,622.00
          US Bank                                                               Contingent
          P.O. Box 5229                                                         Unliquidated
          Cincinnati, OH 45201-5229                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       3248
                                                                             Is the claim subject to offset?     No       Yes

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,000.00
          US Postal Service Endicia Debit                                       Contingent
          323 N. Mathilda Avenue                                                Unliquidated
          Sunnyvale, CA 94085                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 48 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 65 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $110.00
          US Postmaster                                                         Contingent
          3140 Baker Road                                                       Unliquidated
          Dexter, MI 48130                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,849.50
          Van Suilichem & Assoc., PC                                            Contingent
          40900 Woodward Ave., Ste. 111                                         Unliquidated
          Bloomfield Hills, MI 48304                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,941.00
          Vanston/O'Brien, Inc.                                                 Contingent
          8150 jackson Rd.                                                      Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $566,579.00
          Veritiv                                                               Contingent
          P.O. Box 644520                                                       Unliquidated
          P.O. Box 5029                                                         Disputed
          Pittsburgh, PA 15264-4520
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $122.76
          Village Publishers                                                    Contingent
          1381 Rocky Creek Court                                                Unliquidated
          Belleville, IL 62220                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,255.87
          W. J. O'Neil Company                                                  Contingent
          35457 Industrial                                                      Unliquidated
          Livonia, MI 48150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Waste Management of Michigan                                          Contingent
          P.O. Box 4648                                                         Unliquidated
          Carol Stream, IL 60197-4648                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 49 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 66 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,963.67
          Watkins Ross & Co. (Corp)                                             Contingent
          200 Ottawa N.W.                                                       Unliquidated
          Suite 600                                                             Disputed
          Grand Rapids, MI 49503
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $306.53
          Waxberry Products                                                     Contingent
          1575 Oak Tree Drive                                                   Unliquidated
          Brunswick, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $240.00
          Wendy M. Washington                                                   Contingent
          18328 Lehman Rd.                                                      Unliquidated
          Manchester, MI 48158                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,250.00
          West Coast Writers Conferences                                        Contingent
          Todara Communications, Inc.                                           Unliquidated
          2206 Rockefeller, Suite 2                                             Disputed
          Redondo Beach, CA 90278
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $504.00
          West Health Advocate Solutions, Inc.                                  Contingent
          P.O. Box 561509                                                       Unliquidated
          Denver, CO 80256-1509                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          WestRock/Plymouth Packaging                                           Contingent
          P.O. Box 64000                                                        Unliquidated
          Detroit, MI 48264-1698                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,700.65
          William Alan Seale                                                    Contingent
          Transformence, Inc.                                                   Unliquidated
          14 Sleepy Hollow Road                                                 Disputed
          Topsfield, MA 01983
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 50 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 67 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $500.00
          Women's Exchange of Washtenaw                                         Contingent
          P.O. Box 7571                                                         Unliquidated
          Ann Arbor, MI 48107                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $82,993.00
          Woodland Paper, Inc.                                                  Contingent
          50785 Pontiac Trail                                                   Unliquidated
          Wixom, MI 48393                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,113.57
          Workbox Staffing                                                      Contingent
          1350 Scribner Avenue                                                  Unliquidated
          Grand Rapids, MI 49504                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,884.92
          XPO Logistics                                                         Contingent
          27724 Network Place                                                   Unliquidated
          Chicago, IL 60673-1277                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          XPO Logistics-Freight,Inc. - CNWY                                     Contingent
          P.O. Box 5160                                                         Unliquidated
          Portland, OR 97208-5160                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,237.35
          Xpress360 Inc.                                                        Contingent
          4000 Bethel Avenue                                                    Unliquidated
          Building 2                                                            Disputed
          Indianapolis, IN 46203
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,750.00
          Yeo & Yeo                                                             Contingent
          5300 Bay Road, Suite 400                                              Unliquidated
          Saginaw, MI 48604                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 51 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 68 of 138
 Debtor       Thomson-Shore, Inc.                                                                     Case number (if known)
              Name

 3.340     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $694.49
           YRC Freight, Inc.                                                    Contingent
           P.O. Box 93151                                                       Unliquidated
           Chicago, IL 60673                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Michigan Department of Attorney General
           Cadillac Place, 10th Floor                                                                 Line     2.3
           3030 W. Grand Blvd., Suite 10-200
                                                                                                             Not listed. Explain
           Detroit, MI 48202

 4.2       Michigan Department of Attorney General
           Cadillac Place, 10th Floor                                                                 Line     3.192
           3030 W. Grand Blvd., Suite 10-200
                                                                                                             Not listed. Explain
           Detroit, MI 48202

 4.3       Michigan Department of Attorney General
           Cadillac Place, 10th Floor                                                                 Line     3.193
           3030 W. Grand Blvd., Suite 10-200
                                                                                                             Not listed. Explain
           Detroit, MI 48202

 4.4       Michigan Department of Treasury
           Lansing, MI 48956                                                                          Line     2.3

                                                                                                             Not listed. Explain

 4.5       US Bank
           P.O. Box 6343                                                                              Line     3.317
           Fargo, ND 58125-6343
                                                                                                             Not listed. Explain

 4.6       US Bank
           P.O. Box 790428                                                                            Line     3.317
           Saint Louis, MO 63179-0428
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     28,813.00
 5b. Total claims from Part 2                                                                            5b.    +     $                  5,347,632.39

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      5,376,445.39




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 52 of 52
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                             Page 69 of 138
 Fill in this information to identify the case:

 Debtor name         Thomson-Shore, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Warehouse lease +
             lease is for and the nature of               storage of books
             the debtor's interest

                  State the term remaining                Unknown
                                                                                       Adair Graphic Communications
             List the contract number of any                                           7850 Second Street
                   government contract                                                 Dexter, MI 48130


 2.2.        State what the contract or                   Contract for payroll
             lease is for and the nature of               system
             the debtor's interest

                  State the term remaining                Unknown
                                                                                       ADP, Inc.
             List the contract number of any                                           P.O. Box 842875
                   government contract                                                 Boston, MA 02284-2875


 2.3.        State what the contract or                   Contract for printing
             lease is for and the nature of               presses
             the debtor's interest

                  State the term remaining                Unknown
                                                                                       Amerikal Press Services
             List the contract number of any                                           2115 Northwestern Ave.
                   government contract                                                 Waukegan, IL 60087


 2.4.        State what the contract or                   Contract for
             lease is for and the nature of               environmental
             the debtor's interest                        compliance reporting.

                  State the term remaining                Unknown
                                                                                       ASTI Environmental
             List the contract number of any                                           P.O. Box 2160
                   government contract                                                 Brighton, MI 48116-2160




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19          Entered 03/25/19 10:10:55              Page 70 of 138
 Debtor 1 Thomson-Shore, Inc.                                                                   Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   Lease for internet,
             lease is for and the nature of               landline, security
             the debtor's interest

                  State the term remaining                1.5 years
                                                                                        AT&T
             List the contract number of any                                            PO Box 6416
                   government contract                                                  Carol Stream, IL 60197


 2.6.        State what the contract or                   Contract for health
             lease is for and the nature of               insurance
             the debtor's interest

                  State the term remaining                Unknown
                                                                                        Blue Cross Blue Shield
             List the contract number of any                                            P.O. Box 79001
                   government contract                                                  Detroit, MI 48279-1045


 2.7.        State what the contract or                   Equipment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Unknown
                                                                                        Canon/Oce, Inc.
             List the contract number of any                                            5450 North Cumberland Avenue
                   government contract                                                  Chicago, IL 60656


 2.8.        State what the contract or                   Lease for backup and
             lease is for and the nature of               restoration of server.
             the debtor's interest

                  State the term remaining                None
                                                                                        CDW Direct
             List the contract number of any                                            P.O. Box 75723
                   government contract                                                  Chicago, IL 60675-5723


 2.9.        State what the contract or                   Lease for internet
             lease is for and the nature of               redundancy and phones
             the debtor's interest

                  State the term remaining                Unknown                       Comcast
                                                                                        Billing Department
             List the contract number of any                                            41112 Concept Drive
                   government contract                                                  Plymouth, MI 48170


 2.10.       State what the contract or                   Contract for book
             lease is for and the nature of               distribution.
             the debtor's interest

                  State the term remaining                Unknown                       Conrad L. Osborne
                                                                                        161 W. 7th St., #15D
             List the contract number of any                                            New York, NY 10023
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19           Entered 03/25/19 10:10:55             Page 71 of 138
 Debtor 1 Thomson-Shore, Inc.                                                                      Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.11.       State what the contract or                   Contract for electric/gas
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Unknown
                                                                                          Constellation NewEnergy
             List the contract number of any                                              P.O. Box 4640
                   government contract                                                    Carol Stream, IL 60197-4640


 2.12.       State what the contract or                   Contract for anti-virus
             lease is for and the nature of               software
             the debtor's interest

                  State the term remaining                Unknown
                                                                                          Cylance, Inc.
             List the contract number of any                                              400 Spectrum Center Dr #900
                   government contract                                                    Irvine, CA 92618


 2.13.       State what the contract or                   Lease of 2007 Freightline
             lease is for and the nature of               Box Truck
             the debtor's interest

                  State the term remaining                1.2 years
                                                                                          Direct Capital Corporation
             List the contract number of any                                              155 Commerce Way
                   government contract                                                    Portsmouth, NH 03801


 2.14.       State what the contract or                   Lease of complete MIS
             lease is for and the nature of               system (job tracking,
             the debtor's interest                        scheduling, financial,
                                                          inventory, customer info)
                  State the term remaining                None
                                                                                          Electronics for Imaging, Inc. (EFI)
             List the contract number of any                                              6750 Dumbarton Circle
                   government contract                                                    Fremont, CA 94555


 2.15.       State what the contract or                   Contract for book
             lease is for and the nature of               distribution.
             the debtor's interest
                                                                                          Fiona Humberstone / Copper Beech Prerss
                  State the term remaining                                                4 Cranmore Cottages, Cranmore Lane
                                                                                          West Horsley KT24 6BS
             List the contract number of any                                              UNITED KINGDOM
                   government contract


 2.16.       State what the contract or                   Contract for book               Freshamedia
             lease is for and the nature of               distribution.                   Robert-Bosch Str. 32
             the debtor's interest                                                        63303 Dreieich, Germany

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55               Page 72 of 138
 Debtor 1 Thomson-Shore, Inc.                                                                     Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining                Fiona Humberstone

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Contract for recyclable
             lease is for and the nature of               material hauling and
             the debtor's interest                        disposal.

                  State the term remaining                Fiona Humberstone
                                                                                         Friedland Industries, Inc.
             List the contract number of any                                             405 E Maple St
                   government contract                                                   Lansing, MI 48906


 2.18.       State what the contract or                   Contract for book
             lease is for and the nature of               fulfillment agreement.
             the debtor's interest

                  State the term remaining                Fiona Humberstone
                                                                                         Hayden-McNeil Publishing
             List the contract number of any                                             14903 Pilot Drive
                   government contract                                                   Plymouth, MI 48170


 2.19.       State what the contract or                   Contract for hazardous
             lease is for and the nature of               waste hauling
             the debtor's interest

                  State the term remaining                Unknown
                                                                                         Heritage-Crystal Clean, Inc.
             List the contract number of any                                             13621 Collection Center Drive
                   government contract                                                   Chicago, IL 60693-0136


 2.20.       State what the contract or                   Lease of Cylance
             lease is for and the nature of               (security software)
             the debtor's interest

                  State the term remaining                9 months                       Hewlett Packard Financial Services Corp.
                                                                                         200 Connell Drive
             List the contract number of any                                             Suite 5000
                   government contract                                                   Berkeley Heights, NJ 07922


 2.21.       State what the contract or                   Contract for timekeeping
             lease is for and the nature of               system.
             the debtor's interest

                  State the term remaining                7 months
                                                                                         Kronos Incorporated
             List the contract number of any                                             900 Chalmsford St.
                   government contract                                                   Lowell, MA 01851




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19           Entered 03/25/19 10:10:55               Page 73 of 138
 Debtor 1 Thomson-Shore, Inc.                                                                   Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.22.       State what the contract or                   Lease of Neopost
             lease is for and the nature of               machine
             the debtor's interest

                  State the term remaining                2.2 years                     Mail Finance
                                                                                        Dept 3682
             List the contract number of any                                            P.O. Box 12368
                   government contract                                                  Dallas, TX 75312-3682


 2.23.       State what the contract or                   Contract for temporary
             lease is for and the nature of               employment agency
             the debtor's interest

                  State the term remaining                Unknown
                                                                                        Masterson Personnel, Inc.
             List the contract number of any                                            P.O. Box 26310
                   government contract                                                  Minneapolis, MN 55426


 2.24.       State what the contract or                   Lease for software
             lease is for and the nature of               regarding MSDS info and
             the debtor's interest                        SDS online storage.

                  State the term remaining                3.3 years                     MSDSonline
                                                                                        222 Merchandise Mart Plaza
             List the contract number of any                                            Suite 1750
                   government contract                                                  Chicago, IL 60654


 2.25.       State what the contract or                   Lease of equipment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Unknown                       NFS Leasing, Inc.
                                                                                        900 Cummings Center
             List the contract number of any                                            Suite 226-U
                   government contract                                                  Beverly, MA 01915


 2.26.       State what the contract or                   Contract for book
             lease is for and the nature of               distribution.
             the debtor's interest

                  State the term remaining
                                                                                        Pijart Productions, LLC - Jeff Ostrowski
             List the contract number of any                                            2226 Redfish Bay Drive
                   government contract                                                  Corpus Christi, TX 78418


 2.27.       State what the contract or                   Contract for building
             lease is for and the nature of               security and fire alarm
             the debtor's interest                        system

                  State the term remaining                Unknown                       Safety Systems, Inc.
                                                                                        P.O. Box 1079
             List the contract number of any                                            Jackson, MI 49204
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19         Entered 03/25/19 10:10:55               Page 74 of 138
 Debtor 1 Thomson-Shore, Inc.                                                                      Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease

                    government contract


 2.28.       State what the contract or                   Contract for lawn service
             lease is for and the nature of               and landscaping.
             the debtor's interest

                  State the term remaining                1.5 yearse
                                                                                           Salisbury Lawn Service, LLC
             List the contract number of any                                               14213 Arlene Ln
                   government contract                                                     Belleville, MI 48111


 2.29.       State what the contract or                   Contract for
             lease is for and the nature of               property/casualty/worker
             the debtor's interest                        s comp insurance

                  State the term remaining                Unknown
                                                                                           Sentry Insurance
             List the contract number of any                                               1800 North Point Drive
                   government contract                                                     Stevens Point, WI 54481


 2.30.       State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Unknown                          Tegile Capital
                                                                                           7808 Creekridge Circle
             List the contract number of any                                               Suite 250
                   government contract                                                     Minneapolis, MN 55439


 2.31.       State what the contract or                   Lease of telephone
             lease is for and the nature of               equipment
             the debtor's interest

                  State the term remaining                Unknown
                                                                                           VAR Resources, Inc.
             List the contract number of any                                               800 Walnut Street, MAC N0005-044
                   government contract                                                     Des Moines, IA 50309


 2.32.       State what the contract or                   Contract for industrial
             lease is for and the nature of               waste and disposal.
             the debtor's interest

                  State the term remaining                2.8 years
                                                                                           Waste Management of Michigan, Inc.
             List the contract number of any                                               PO Box 43290
                   government contract                                                     Phoenix, AZ 85080


 2.33.       State what the contract or                   Contract for LTL (freight)
             lease is for and the nature of                                                XPO Logistics-Freight,Inc. - CNWY
             the debtor's interest                                                         P.O. Box 5160
                                                                                           Portland, OR 97208-5160
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55               Page 75 of 138
 Debtor 1 Thomson-Shore, Inc.                                                                 Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining                Unknown

             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19         Entered 03/25/19 10:10:55             Page 76 of 138
 Fill in this information to identify the case:

 Debtor name         Thomson-Shore, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19      Entered 03/25/19 10:10:55              Page 77 of 138
 Fill in this information to identify the case:

 Debtor name         Thomson-Shore, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $4,167,752.46
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $25,338,219.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $23,610,020.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                     Page 78 of 138
 Debtor       Thomson-Shore, Inc.                                                                       Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               **SEE LIST ATTACHED TO SOFA**                                                                       $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address
       7.1.    Steven Karbowski v.                              Workers                    Cadillace Place                                 Pending
               Thomson-Shore, Inc.                              compensation               3026 West Grand Boulevard                       On appeal
                                                                                           Suite 3-700
                                                                                                                                           Concluded
                                                                                           Detroit, MI 48202

       7.2.    Sandra Castle v.                                 Workers                    Cadillac Place                                  Pending
               Thomson-Shore, Inc.                              compensation               3026 West Grand Boulevard                       On appeal
                                                                                           Suite 3-700
                                                                                                                                           Concluded
                                                                                           Detroit, MI 48202


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                         Page 79 of 138
 Debtor       Thomson-Shore, Inc.                                                                       Case number (if known)



           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                   Value

       9.1.    826 Michigan                                     Cash
               115 E. Liberty St.
               Ann Arbor, MI 48104                                                                                       2017                     $8,260.00

               Recipients relationship to debtor



       9.2.    AAUP                                             Job 14686 2017 Directory
               28 West 36th St., Suite 602
               New York, NY 10018                                                                                        2017                     $2,883.24

               Recipients relationship to debtor



       9.3.    Penguin Random House                             Job 16277
               1745 Broadway
               New York, NY 10019                                                                                        2017                      $128.52

               Recipients relationship to debtor



       9.4.    Pub. Prof Network                                T-S Job 18908
               274 Redwood Shores Parkway,
               #129
               Redwood City, CA 94065                                                                                    2017                      $828.85

               Recipients relationship to debtor



       9.5.    PubWest                                          Job 19601 - Printed Postcard
               4117501 hill Way
               Lake Oswego, OR 97035                                                                                     2017                      $580.13

               Recipients relationship to debtor



       9.6.    Faith in Action                                  Cash
               603 S. Main Street
               Chelsea, MI 48118                                                                                         2017                        $50.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                    Page 80 of 138
 Debtor       Thomson-Shore, Inc.                                                                       Case number (if known)



               Recipient's name and address                     Description of the gifts or contributions                Dates given                   Value

       9.7.    Poets & Writers                                  Tickets for Karen and Karen in New York
               P.O. Box 422460                                  (Fundraiser)
               Palm Coast, FL 32142                                                                                      2017                     $1,000.00

               Recipients relationship to debtor



       9.8.    Alliance for Young Art                           Scholastic Wright Awards
               557 Brodway
               New York, NY 10018                                                                                        2017                     $3,000.00

               Recipients relationship to debtor



       9.9.    Dexter Daze                                      Sponsorship
               P.O. Box 31
               Dexter, MI 48130                                                                                          2017                      $100.00

               Recipients relationship to debtor



       9.10 Jasmynn's Voice                                     Cash
       .    P.O. Box 1592
               Adrian, MI 49221                                                                                          2017                        $75.00

               Recipients relationship to debtor



       9.11 825 Michigan                                        Cash
       .    115 E. Liberty St.
               Ann Arbor, MI 48104                                                                                       2018                     $4,826.00

               Recipients relationship to debtor



       9.12 AAUP                                                Job 20592 - 2018 Directory
       .    28 West 36th Street, Suite 602
               New York, NY 10018                                                                                        2018                     $2,954.14

               Recipients relationship to debtor



       9.13 The Arts Alliance                                   Cash
       .    1100 N. Main St., #106B
               Ann Arbor, MI 48104                                                                                       2018                     $2,250.00

               Recipients relationship to debtor



       9.14 Small Press Distribution                            Cash
       .    1341 Seventh Street
               Berkeley, CA 94710-1403                                                                                   2018                      $250.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                    Page 81 of 138
 Debtor        Thomson-Shore, Inc.                                                                         Case number (if known)



                Recipient's name and address                    Description of the gifts or contributions                  Dates given                      Value

       9.15 Ike and Ella Fund                                   Cash
       .    P.O. Box 62
                Milan, MI 48160                                                                                            2018                         $150.00

                Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss       Value of property
       how the loss occurred                                                                                                                                lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.                                                                                                                   Firm applied
                                                                                                                               44,996.50 to
                                                                                                                               work
                                                                                                                               performed
                                                                                                                               prepetition.
                                                                                                                               The balance
                                                                                                                               of the
                 Goldstein Bershad & Fried PC                                                                                  retainer is
                 4000 Town Center                                                                                              6,720.50
                 Suite 1200                                                                                                    being held in
                 Southfield, MI 48075                                                                                          trust.               $51,717.00

                 Email or website address
                 www.bk-lawyer.com

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                19-44343-tjt              Doc 1           Filed 03/25/19             Entered 03/25/19 10:10:55                      Page 82 of 138
 Debtor        Thomson-Shore, Inc.                                                                       Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.2.                                                                                                                   Firm
                                                                                                                               received a
                                                                                                                               $30,000
                                                                                                                               retainer.
                                                                                                                               Upon filing
                                                                                                                               the
                                                                                                                               application
                                                                                                                               to employ as
                                                                                                                               special
                                                                                                                               counsel
                                                                                                                               debtor will
                                                                                                                               disclose
                                                                                                                               amount
                                                                                                                               applied to
                                                                                                                               prepetition
                                                                                                                               invoices and
                 Eby Conner Smillie & Borque                                                                                   remaining
                 301 N. Main Ste Fl2                                                                                           amount held
                 Ann Arbor, MI 48104                                                                                           in trust.            $30,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer          Total amount or
                Address                                         payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                19-44343-tjt              Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                      Page 83 of 138
 Debtor      Thomson-Shore, Inc.                                                                        Case number (if known)



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Customer orders
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                    Page 84 of 138
 Debtor      Thomson-Shore, Inc.                                                                        Case number (if known)



       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Adair Graphic Communications                                  Debtor                               Books                                   No
       7850 Second Street                                                                                                                         Yes
       Dexter, MI 48130



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Customers of Thomson-Shore, Inc.                              7300 West Joy Road                   Debtor is holding all                        Unknown
       Dexter, MI 48130                                              Dexter, MI 48130                     distribution/fulfillment inventory
                                                                                                          owned by customers; customer
                                                                                                          supplied components; and
                                                                                                          customer paper included within
                                                                                                          inventory.


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                    Page 85 of 138
 Debtor      Thomson-Shore, Inc.                                                                        Case number (if known)



    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Plante & Moran, PLLC                                                                                                       ????
                    1000 Oakbrook Drive
                    Suite 400
                    Ann Arbor, MI 48104-6815
       26a.2.       Diane Hill                                                                                                                 May 2011 - present
                    7300 West Joy Road
                    Dexter, MI 48130

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Plante & Moran, PLLC                                                                                                       2016-2017
                    1000 Oakbrook Drive
                    Suite 400
                    Ann Arbor, MI 48104

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Old National Bancorp.
                    One Main Street
                    PO Box 718
                    Evansville, IN 47705-0718
       26d.2.       Crestmark Bank
                    5480 Corporate Dr # 350
                    Troy, MI 48098
       26d.3.       Kennedy Funding Financial
                    930 Sylvan Ave
                    Englewood Cliffs, NJ 07632



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                19-44343-tjt              Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                       Page 86 of 138
 Debtor      Thomson-Shore, Inc.                                                                        Case number (if known)



       Name and address
       26d.4.       Context Business Lending
                    401 City Avenue
                    Suite 812
                    Bala Cynwyd, PA 19004
       26d.5.       Worzalla
                    3535 Jefferson St.
                    Stevens Point, WI 54481

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Pat Miller
       .                                                                                    October 2018             $621,899

                Name and address of the person who has possession of
                inventory records
                Thomson-Shore, Inc.
                7300 West Joy Road
                Dexter, MI 48130


       27.2 Carl Trisdale                                                                   January 31,
       .                                                                                    2019                     $435,096.00

                Name and address of the person who has possession of
                inventory records
                Thomson-Shore, Inc.
                7300 West Joy Road
                Dexter, MI 48130


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Peter Shima                                    7300 West Joy Road                                  Chief Executive Officer
                                                      Dexter, MI 48130

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Benjamin Mattison                              7300 West Joy Road                                  Chief Financial Officer
                                                      Dexter, MI 48130

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lori Minnick                                   7300 West Joy Road                                  Executive Director of People
                                                      Dexter, MI 48130



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                19-44343-tjt              Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                    Page 87 of 138
 Debtor      Thomson-Shore, Inc.                                                                        Case number (if known)




       Name                                           Address                                             Position and nature of any    Period during which
                                                                                                          interest                      position or interest
                                                                                                                                        was held
       Kevin Spall                                    7300 West Joy Road                                  Chief Executive Officer       9/29/08 - 1/18/19
                                                      Dexter, MI 48130

       Name                                           Address                                             Position and nature of any    Period during which
                                                                                                          interest                      position or interest
                                                                                                                                        was held
       Lori Minnick                                   7300 West Joy Road                                  Executive Director of         3/20/00 - present
                                                      Dexter, MI 48130                                    People

       Name                                           Address                                             Position and nature of any    Period during which
                                                                                                          interest                      position or interest
                                                                                                                                        was held
       James Megyesi                                  7300 West Joy Road                                  Executive Vice President      1/17/17 - 12/28/18
                                                      Dexter, MI 48130


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates          Reason for
                                                                property                                                                providing the value
       30.1                                                                                                                             Salary, board of
       .    Kevin Spall                                                                                                                 director, personal
               7300 West Joy Road                                                                                                       charges, expense
               Dexter, MI 48130                                 $301,204                                                 2018-2019      reports

               Relationship to debtor
               Former CEO


       30.2 James Megyesi
       .    7300 West Joy Road                                                                                                          Salary, expense
               Dexter, MI 48130                                 $156,623                                                 2018-2019      reports

               Relationship to debtor
               Former CFO


       30.3 Lori Minnick
       .    7300 West Joy Road                                                                                                          Salary, expense
               Dexter, MI 48130                                 $115,839                                                 2018-2019      reports

               Relationship to debtor
               Executive Director of People


       30.4 Peter Shima
       .    7300 West Joy Road
               Dexter, MI 48130                                 $34,337                                                  2019           Salary

               Relationship to debtor
               CEO




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                    Page 88 of 138
 Debtor      Thomson-Shore, Inc.                                                                        Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.5 Benjamin Mattison
       .    7300 West Joy Road
               Dexter, MI 48130                                 $27,536                                                  2019              Salary, consulting

               Relationship to debtor
               CFO


       30.6                                                                                                                                Salary, bonus,
       .    Bob Durgy                                                                                                                      equipment
               7300 West Joy Road                                                                                                          buyback, expense
               Dexter, MI 48130                                 $298,811                                                 2018-2019         reports

               Relationship to debtor



       30.7                                                                                                                                Salary, bonus,
       .    Bob Gospodarek                                                                                                                 equipment
               7300 West Joy Road                                                                                                          buyback, expense
               Dexter, MI 48130                                 $172,873                                                 2018-2019         reports

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 25, 2019

 /s/ Peter Shima                                                        Peter Shima
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

               19-44343-tjt               Doc 1           Filed 03/25/19            Entered 03/25/19 10:10:55                    Page 89 of 138
                                           Min payment_amount:                     $6,425.00    Number of days:                    90

supplier_key   supplier_name       default_terms                 default_payment_method         PayDate           payment_id_num        payment_amount
14145          Action Packaging Corp
                                   1% 10/net 30                  Transfer                      12/18/2018         12399                           $4,489.71
14145          Action Packaging Corp
                                   1% 10/net 30                  Transfer                      03/01/2019         12601                           $3,773.29
14443          Adair Printing Technologies
                                   1st                           Check                         01/22/2019               211140                    $2,816.38
14443          Adair Printing Technologies
                                   1st                           Check                         02/14/2019               211229                    $2,816.38
14443          Adair Printing Technologies
                                   1st                           Check                         03/13/2019               211376                    $2,816.38
13900          Aero Corporation Net 30                           Check                         12/26/2018         12405                               $0.00
13900          Aero Corporation Net 30                           Check                         12/26/2018         12406                               $0.00
13900          Aero Corporation Net 30                           Check                         01/04/2019               211067                    $1,838.71
13900          Aero Corporation Net 30                           Check                         01/31/2019         12508                               $0.00
13900          Aero Corporation Net 30                           Check                         02/08/2019               211217                    $5,179.12
14014          Basic Inc           Net 15                        Transfer                      12/28/2018         12419                           $2,191.27
14014          Basic Inc           Net 15                        Transfer                      01/10/2019         12448                           $2,526.89
14014          Basic Inc           Net 15                        Transfer                      01/24/2019         12485                           $2,416.89
14014          Basic Inc           Net 15                        Transfer                      01/30/2019         12499                            $539.49
14014          Basic Inc           Net 15                        Transfer                      02/07/2019         12542                           $2,264.81
14014          Basic Inc           Net 15                        Transfer                      02/21/2019         12578                           $2,154.40
14014          Basic Inc           Net 15                        Transfer                      03/07/2019         12626                           $2,154.40
14014          Basic Inc           Net 15                        Transfer                      03/08/2019         12630                            $539.49
14014          Basic Inc           Net 15                        Transfer                      03/08/2019         12648                               $0.00
15250          BC Adhesives        /NET ON RCT                   Check                         12/20/2018               211048                    $6,597.95
15250          BC Adhesives        /NET ON RCT                   Check                         12/28/2018               211058                   $10,000.32
15250          BC Adhesives        /NET ON RCT                   Check                         01/04/2019               211068                   $10,664.03
15250          BC Adhesives        /NET ON RCT                   Check                         01/04/2019               211081                    $6,597.95
15250          BC Adhesives        /NET ON RCT                   Check                         01/11/2019               211088                    $9,861.44
15250          BC Adhesives        /NET ON RCT                   Check                         01/18/2019               211115                   $10,171.78
15250          BC Adhesives        /NET ON RCT                   Check                         01/25/2019               211145                   $10,032.00
15250          BC Adhesives        /NET ON RCT                   Check                         02/01/2019               211176                   $10,484.00
15250          BC Adhesives        /NET ON RCT                   Check                         02/08/2019               211205                   $11,660.00
15250          BC Adhesives        /NET ON RCT                   Check                         02/27/2019               211289                    $9,750.20
15250          BC Adhesives        /NET ON RCT                   Check                         03/08/2019               211334                    $5,931.05
14962          BindTech Inc        Net 30                        Transfer                      12/28/2018         12426                          $29,130.00
14962          BindTech Inc        Net 30                        Transfer                      12/31/2018         12427                           $6,600.00
14962          BindTech Inc        Net 30                        Transfer                      12/31/2018         12428                           $2,940.00
14962          BindTech Inc        Net 30                        Transfer                      01/07/2019               12439                     $5,000.00


                    19-44343-tjt      Doc 1        Filed 03/25/19   Entered 03/25/19 10:10:55     Page 90 of 138
14962   BindTech Inc         Net 30                      Transfer                    01/14/2019            12460      $7,388.00
14962   BindTech Inc         Net 30                      Transfer                    01/25/2019            12487      $7,500.00
14962   BindTech Inc         Net 30                      Transfer                    02/01/2019            12514      $7,500.00
14962   BindTech Inc         Net 30                      Transfer                    02/08/2019            12545      $6,262.20
14962   BindTech Inc         Net 30                      Transfer                    02/08/2019    12545              $1,237.80
14962   BindTech Inc         Net 30                      Transfer                    02/15/2019    12560              $7,850.00
14962   BindTech Inc         Net 30                      Transfer                    02/22/2019    12581             $10,007.00
14962   BindTech Inc         Net 30                      Transfer                    02/27/2019    12590              $9,553.10
14962   BindTech Inc         Net 30                      Transfer                    03/01/2019    12619             $10,353.02
14962   BindTech Inc         Net 30                      Transfer                    03/08/2019    12631             $10,000.00
14021   Blue Cross Blue Shield,
                             /NET ON RCT                 Transfer                    01/03/2019    12436            $111,132.89
14021   Blue Cross Blue Shield,
                             /NET ON RCT                 Transfer                    02/08/2019    12554            $137,057.40
14021   Blue Cross Blue Shield,
                             /NET ON RCT                 Transfer                    03/08/2019    12645            $128,028.71
14021   Blue Cross Blue Shield,
                             /NET ON RCT                 Transfer                    03/08/2019    12649                  $0.00
8056    Blue Oak, LLC (Ben M)/NET ON RCT                 Transfer                    02/01/2019    12515              $5,040.00
8056    Blue Oak, LLC (Ben M)/NET ON RCT                 Transfer                    02/08/2019    12546              $2,430.00
8056    Blue Oak, LLC (Ben M)/NET ON RCT                 Transfer                    02/25/2019    12588              $5,220.00
8056    Blue Oak, LLC (Ben M)/NET ON RCT                 Transfer                    03/01/2019    12602              $4,320.00
8056    Blue Oak, LLC (Ben M)/NET ON RCT                 Transfer                    03/08/2019    12632              $2,700.00
10246   Book Automation Inc.Net 30                       Transfer                    12/20/2018    12400               $625.70
10246   Book Automation Inc.Net 30                       Transfer                    02/08/2019    12547              $5,110.20
10246   Book Automation Inc.Net 30                       Transfer                    03/01/2019    12603              $2,771.70
10078   Braden Sutphin Ink./Wikoff
                             1% 15,Net 30                Check                       12/20/2018            211049     $1,039.87
10078   Braden Sutphin Ink./Wikoff
                             1% 15,Net 30                Check                       02/08/2019            211219     $8,243.20
14486   Canon/Oce, Inc (do Net 30                        Check                       12/20/2018            211050     $5,691.33
14486   Canon/Oce, Inc (do Net 30                        Check                       02/01/2019            211177     $5,691.33
14486   Canon/Oce, Inc (do Net 30                        Check                       02/08/2019            211206     $5,807.43
14486   Canon/Oce, Inc (do Net 30                        Check                       02/15/2019            211235     $7,225.69
14486   Canon/Oce, Inc (do Net 30                        Check                       03/01/2019            211299     $5,691.33
14486   Canon/Oce, Inc (do Net 30                        Check                       03/08/2019            211335     $5,691.33
14013   Circle, Inc. (SGSNA-COC
                             Net 30                      Check                       01/04/2019            211069    $11,669.51
14013   Circle, Inc. (SGSNA-COC
                             Net 30                      Check                       01/04/2019            211082     $6,795.74
14013   Circle, Inc. (SGSNA-COC
                             Net 30                      Check                       01/17/2019            211106    $25,103.02
14013   Circle, Inc. (SGSNA-COC
                             Net 30                      Check                       02/01/2019            211178    $24,016.74
14013   Circle, Inc. (SGSNA-COC
                             Net 30                      Check                       02/15/2019            211238    $24,160.24
14013   Circle, Inc. (SGSNA-COC
                             Net 30                      Check                       03/01/2019            211301    $24,000.50
10075   City Of Dexter (Sewer/Water)
                             10th                        Check                       01/25/2019            211146     $4,071.60
10075   City Of Dexter (Sewer/Water)
                             10th                        Check                       02/28/2019            211292     $4,772.46


             19-44343-tjt       Doc 1       Filed 03/25/19   Entered 03/25/19 10:10:55   Page 91 of 138
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       12/20/2018            211051   $15,755.18
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       01/04/2019            211071   $15,000.00
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       01/11/2019            211089   $15,000.00
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       01/18/2019            211117   $15,000.00
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       01/30/2019            211166   $26,336.82
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       02/08/2019            211207   $10,000.00
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       02/22/2019            211268   $50,000.30
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       03/01/2019            211304    $5,000.43
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       03/08/2019            211337    $5,000.00
15164   Constellation NewEnergy,
                             /NET ON RCT                Check                       03/08/2019            211372   $15,000.00
11115   Diecutting Services Inc.
                             Net 30                     Check                       01/18/2019            211118    $3,339.77
11115   Diecutting Services Inc.
                             Net 30                     Check                       02/08/2019            211208    $1,167.76
11115   Diecutting Services Inc.
                             Net 30                     Check                       02/22/2019            211270    $1,083.13
11115   Diecutting Services Inc.
                             Net 30                     Check                       03/01/2019            211306    $1,538.60
11115   Diecutting Services Inc.
                             Net 30                     Check                       03/08/2019            211340    $2,193.45
13161   Eastman Kodak, Co,IncNet 30                     Check                       02/01/2019            211180    $4,576.25
13161   Eastman Kodak, Co,IncNet 30                     Check                       02/08/2019            211209    $4,576.25
13161   Eastman Kodak, Co,IncNet 30                     Check                       02/15/2019            211242   $13,326.25
13161   Eastman Kodak, Co,IncNet 30                     Check                       03/01/2019            211307    $8,750.00
13161   Eastman Kodak, Co,IncNet 30                     Check                       03/08/2019    12651                 $0.00




10060   Ecological Fibers, Inc.Net 30                   Transfer                    01/03/2019    12430            $12,600.36
10060   Ecological Fibers, Inc.Net 30                   Transfer                    01/11/2019    12451             $3,811.80
10060   Ecological Fibers, Inc.Net 30                   Transfer                    01/18/2019    12475             $5,811.51
10060   Ecological Fibers, Inc.Net 30                   Transfer                    01/25/2019    12488            $13,397.93
10060   Ecological Fibers, Inc.Net 30                   Transfer                    02/01/2019    12518            $14,573.52
10060   Ecological Fibers, Inc.Net 30                   Transfer                    02/15/2019    12561              $515.28
10060   Ecological Fibers, Inc.Net 30                   Transfer                    02/22/2019    12582             $2,630.56
10060   Ecological Fibers, Inc.Net 30                   Transfer                    03/01/2019    12605             $6,063.00
10060   Ecological Fibers, Inc.Net 30                   Transfer                    03/08/2019    12633             $4,891.43
10163   EFI, Inc.              Net 30                   Check                       01/18/2019            211119    $4,646.73
10163   EFI, Inc.              Net 30                   Check                       02/01/2019            211182    $5,000.00
10163   EFI, Inc.              Net 30                   Check                       03/01/2019            211308   $10,000.00
14796   Erd Speciality GraphicsNet 30                   Check                       01/30/2019            211168    $5,240.64
14796   Erd Speciality GraphicsNet 30                   Check                       02/08/2019            211210    $4,533.60


              19-44343-tjt        Doc 1    Filed 03/25/19   Entered 03/25/19 10:10:55   Page 92 of 138
14796   Erd Speciality Graphics
                             Net 30                      Check                        03/01/2019           211309    $4,817.60
14796   Erd Speciality Graphics
                             Net 30                      Check                        03/08/2019           211344    $1,584.60
11786   Flint Group North America
                             Net 30                      Check                        01/14/2019           211098    $5,623.80
11786   Flint Group North America
                             Net 30                      Check                        01/18/2019           211120     $601.51
11786   Flint Group North America
                             Net 30                      Check                        01/29/2019           211162     $643.55
11786   Flint Group North America
                             Net 30                      Check                        02/08/2019           211220    $7,334.95
11786   Flint Group North America
                             Net 30                      Check                        02/11/2019           211221    $2,836.50
11786   Flint Group North America
                             Net 30                      Check                        02/19/2019           211259    $3,568.85
11786   Flint Group North America
                             Net 30                      Check                        03/05/2019           211326   $11,295.00
11663   FujiFilm Graphic Systems,
                             3% 10th prox                Transfer                     01/14/2019   12461             $6,951.04
11663   FujiFilm Graphic Systems,
                             3% 10th prox                Transfer                01/16/2019        12465            $12,874.69
11663   FujiFilm Graphic Systems,
                             3% 10th prox                Transfer                02/01/2019        12519            $18,308.96
11663   FujiFilm Graphic Systems,
                             3% 10th prox                Transfer                02/08/2019        12555            $17,054.18
11663   FujiFilm Graphic Systems,
                             3% 10th prox                Transfer                03/05/2019        12620             $5,636.95
11037   General Roll Leaf Mfg.
                             1% 10/net 30                Check                   12/28/2018                211059    $1,300.25
11037   General Roll Leaf Mfg.
                             1% 10/net 30                Check                   01/17/2019                211108    $3,677.86
11037   General Roll Leaf Mfg.
                             1% 10/net 30                Check                   02/11/2019                211222    $1,534.46
11037   General Roll Leaf Mfg.
                             1% 10/net 30                Check                   03/01/2019                211310    $1,010.63
11037   General Roll Leaf Mfg.
                             1% 10/net 30                Check                   03/08/2019                211346    $1,139.99

7891    Grafika LLC           /NET ON RCT                Transfer                01/09/2019        12441             $5,047.60
7891    Grafika LLC           /NET ON RCT                Transfer                02/01/2019        12520             $5,629.40
7891    Grafika LLC           /NET ON RCT                Transfer                02/08/2019        12548             $5,856.17
14752   Graphic Specialties, Inc.
                              Net 30                     Check                   01/17/2019                211109    $2,334.58
14752   Graphic Specialties, Inc.
                              Net 30                     Check                   01/28/2019                211157    $8,230.55
14752   Graphic Specialties, Inc.
                              Net 30                     Check                   02/01/2019                211185     $480.64
14752   Graphic Specialties, Inc.
                              Net 30                     Check                   02/08/2019                211211    $1,424.96
14752   Graphic Specialties, Inc.
                              Net 30                     Check                   02/11/2019                211223   $13,511.55
10038   Great Lakes Bindery,Net 30                       Check                   12/21/2018                211055     $780.39
10038   Great Lakes Bindery,Net 30                       Check                   12/28/2018                211060    $2,000.00
10038   Great Lakes Bindery,Net 30                       Check                   01/04/2019                211075    $7,832.00
10038   Great Lakes Bindery,Net 30                       Check                   01/18/2019                211124    $2,001.00
10038   Great Lakes Bindery,Net 30                       Check                   01/30/2019                211169    $2,342.50
10038   Great Lakes Bindery,Net 30                       Check                   02/11/2019                211224    $1,430.70
15332   Hamernik LLC /GL 1- /NET ON RCT                  Transfer                02/15/2019        12562             $1,000.00
15332   Hamernik LLC /GL 1- /NET ON RCT                  Transfer                02/22/2019        12587            $10,000.29
15332   Hamernik LLC /GL 1- /NET ON RCT                  Transfer                03/01/2019        12614             $8,850.00
15332   Hamernik LLC /GL 1- /NET ON RCT                  Transfer                03/08/2019        12646            $10,000.00


             19-44343-tjt       Doc 1       Filed 03/25/19   Entered 03/25/19 10:10:55   Page 93 of 138
10165   Heidelberg USA, Inc. 2% 10,net 30              Transfer                12/27/2018        12421              $3,400.02
10165   Heidelberg USA, Inc. 2% 10,net 30              Transfer                01/31/2019        12512             $16,222.89
10165   Heidelberg USA, Inc. 2% 10,net 30              Transfer                02/06/2019        12544              $8,842.89
10165   Heidelberg USA, Inc. 2% 10,net 30              Transfer                03/08/2019        12634               $315.00
10165   Heidelberg USA, Inc. 2% 10,net 30              Transfer                03/08/2019        12652                  $0.00
14680   Heritage-Crystal Clean,Inc
                             /NET ON RCT               Check                   01/29/2019                211163     $8,499.07
13188   Indigo America,Inc/HP/ClickInvoiceDate
                             Net 30                    Check                   01/11/2019                211090     $4,913.48
13188   Indigo America,Inc/HP/ClickInvoiceDate
                             Net 30                    Check                   01/15/2019                211103    $26,086.52
13188   Indigo America,Inc/HP/ClickInvoiceDate
                             Net 30                    Check                   01/25/2019                211150     $5,880.73
13188   Indigo America,Inc/HP/ClickInvoiceDate
                             Net 30                    Check                   02/01/2019                211186     $4,044.79
13188   Indigo America,Inc/HP/ClickInvoiceDate
                             Net 30                    Check                   02/08/2019                211212    $12,076.73
13188   Indigo America,Inc/HP/ClickInvoiceDate
                             Net 30                    Check                   02/15/2019                211246     $3,988.00
13188   Indigo America,Inc/HP/ClickInvoiceDate
                             Net 30                    Check                   03/01/2019                211311    $12,689.68
13188   Indigo America,Inc/HP/ClickInvoiceDate
                             Net 30                    Check                   03/08/2019                211349     $3,988.00
8063    Kennedy Funding Financial,
                             /NET ON RCT               Transfer                01/31/2019        12501             $10,000.00
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                12/28/2018        12422             $16,120.04
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                01/03/2019        12431             $12,690.87
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                01/11/2019        12453             $14,342.52
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                01/18/2019        12476              $9,707.11
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                01/29/2019        12497             $13,213.19
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                02/04/2019        12537              $7,224.65
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                02/15/2019        12564             $13,270.67
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                02/22/2019        12583              $5,206.00
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                03/01/2019        12606             $16,655.93
13942   LBS, Inc. (RA-COC-003515)
                             Net 30                    Transfer                03/08/2019        12635              $5,373.84
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                12/21/2018        12404             $80,000.00
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                12/21/2018        12405             $80,000.00
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                12/28/2018        12423             $67,136.01
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                01/03/2019        12437            $102,049.01
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                01/10/2019        12442             $82,765.02
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                01/14/2019        12462             $81,645.55
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                01/18/2019        12477            $153,044.76
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                01/29/2019        12498            $148,491.58
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                01/31/2019        12513            $134,992.78
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                02/08/2019        12549            $134,872.90
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                02/15/2019        12565            $110,106.82
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                02/22/2019        12584            $103,038.94
14863   Lindenmeyr Munroe1% 30,net 31                  Transfer                02/25/2019        12589            $110,626.48


             19-44343-tjt      Doc 1      Filed 03/25/19   Entered 03/25/19 10:10:55   Page 94 of 138
14863   Lindenmeyr Munroe1% 30,net 31                    Transfer                02/28/2019        12600            $158,253.34
14863   Lindenmeyr Munroe1% 30,net 31                    Transfer                03/08/2019        12636            $136,241.86
14863   Lindenmeyr Munroe1% 30,net 31                    Transfer                03/08/2019        12658             $65,000.00
14863   Lindenmeyr Munroe1% 30,net 31                    Transfer                03/12/2019        12659             $71,241.86
7438    Masterson Personnel, Net 30                      Check                   02/01/2019                211192    $10,000.42
7438    Masterson Personnel, Net 30                      Check                   02/08/2019                211214     $1,500.00
7438    Masterson Personnel, Net 30                      Check                   02/15/2019                211250     $7,684.76
7438    Masterson Personnel, Net 30                      Check                   02/22/2019                211273      $950.73
7438    Masterson Personnel, Net 30                      Check                   03/08/2019                211357     $8,450.23
14437   Michigan Pallet Inc Net 30                       Check                   01/04/2019                211077     $3,347.15
14437   Michigan Pallet Inc Net 30                       Check                   01/04/2019                211083     $4,754.55
14437   Michigan Pallet Inc Net 30                       Check                   01/18/2019                211128     $2,421.47
14437   Michigan Pallet Inc Net 30                       Check                   01/28/2019                211159     $4,977.45
14437   Michigan Pallet Inc Net 30                       Check                   02/28/2019                211293     $3,472.20
11580   Millcraft Paper Company
                             1% 10/net 30                Check                   12/20/2018                211053     $5,000.00
11580   Millcraft Paper Company
                             1% 10/net 30                Check                   01/14/2019                211101     $1,968.48
11580   Millcraft Paper Company
                             1% 10/net 30                Check                   02/01/2019                211193     $2,499.99
11580   Millcraft Paper Company
                             1% 10/net 30                Check                   02/15/2019                211252     $1,000.00
15262   Milo Worldwide LLC /NET ON RCT                   Transfer                12/21/2018        12403              $3,000.00
15262   Milo Worldwide LLC /NET ON RCT                   Transfer                12/28/2018        12425              $5,000.00
15262   Milo Worldwide LLC /NET ON RCT                   Transfer                01/03/2019        12435              $5,000.00
15262   Milo Worldwide LLC /NET ON RCT                   Transfer                01/10/2019        12443              $5,000.00
15262   Milo Worldwide LLC /NET ON RCT                   Transfer                01/17/2019        12466              $5,000.00
15262   Milo Worldwide LLC /NET ON RCT                   Transfer                01/25/2019        12493              $5,000.00
15262   Milo Worldwide LLC /NET ON RCT                   Transfer                02/01/2019        12528              $2,191.82
11178   Morrison Industrial Equip.
                             Net 15                      Check                   02/01/2019                211194     $6,859.67




             19-44343-tjt       Doc 1       Filed 03/25/19   Entered 03/25/19 10:10:55   Page 95 of 138
10079   Neenah Inc. (RA-COC1% 10/net 30             Transfer                01/28/2019        12495            $23,069.04
10079   Neenah Inc. (RA-COC1% 10/net 30             Transfer                01/30/2019        12500             $2,091.55
10079   Neenah Inc. (RA-COC1% 10/net 30             Transfer                03/08/2019        12638             $8,998.37
15015   NeoFunds Neopost(Purchase/OtherDebits/FC
                             /NET ON RCT            Transfer                12/31/2018        12429             $1,579.72
15015   NeoFunds Neopost(Purchase/OtherDebits/FC
                             /NET ON RCT            Transfer                01/25/2019        12494             $1,431.47
15015   NeoFunds Neopost(Purchase/OtherDebits/FC
                             /NET ON RCT            Transfer                02/13/2019        12557             $1,688.95
15015   NeoFunds Neopost(Purchase/OtherDebits/FC
                             /NET ON RCT            Transfer                03/08/2019        12639             $2,003.52
15198   NFS Leasing, Inc. (debit)
                             /NET ON RCT            Transfer                01/18/2019        12470             $4,053.91
15198   NFS Leasing, Inc. (debit)
                             /NET ON RCT            Transfer                01/18/2019        12471             $2,937.79
15198   NFS Leasing, Inc. (debit)
                             /NET ON RCT            Transfer                02/01/2019        12530             $4,053.91
15198   NFS Leasing, Inc. (debit)
                             /NET ON RCT            Transfer                03/01/2019        12616             $4,053.91
14779   Old National Bank/United
                             /NET ON RCT            Check                   12/31/2018                211062   $30,000.00
14779   Old National Bank/United
                             /NET ON RCT            Check                   01/02/2019                211063   $54,008.75
14779   Old National Bank/United
                             /NET ON RCT            Check                   01/04/2019                211078   $10,000.00
14779   Old National Bank/United
                             /NET ON RCT            Check                   01/11/2019                211095    $6,000.00
14779   Old National Bank/United
                             /NET ON RCT            Check                   01/18/2019                211129    $2,000.00
14779   Old National Bank/United
                             /NET ON RCT            Check                   01/22/2019                211142    $9,009.30
14779   Old National Bank/United
                             /NET ON RCT            Check                   01/24/2019                211144    $2,000.00
14779   Old National Bank/United
                             /NET ON RCT            Check                   01/25/2019                211151    $5,000.00
14779   Old National Bank/United
                             /NET ON RCT            Check                   01/31/2019        12511                 $0.00
14779   Old National Bank/United
                             /NET ON RCT            Check                   02/01/2019                211201   $54,008.75
14779   Old National Bank/United
                             /NET ON RCT            Check                   02/01/2019                211202    $9,009.30
14779   Old National Bank/United
                             /NET ON RCT            Check                   02/08/2019                211215    $2,000.00
14779   Old National Bank/United
                             /NET ON RCT            Check                   03/08/2019        12656                 $0.00
14276   Owosso Graphic Arts,Net 30                  Check                   01/18/2019                211131    $2,862.24
14276   Owosso Graphic Arts,Net 30                  Check                   02/01/2019                211195     $539.76
14276   Owosso Graphic Arts,Net 30                  Check                   02/13/2019                211228    $1,318.80
14276   Owosso Graphic Arts,Net 30                  Check                   03/01/2019                211318    $1,728.48
14276   Owosso Graphic Arts,Net 30                  Check                   03/08/2019                211363    $1,131.35
90489   Robert Durgy (EE) /NET ON RCT               Transfer                01/11/2019        12454             $1,733.95


             19-44343-tjt    Doc 1     Filed 03/25/19   Entered 03/25/19 10:10:55   Page 96 of 138
90489   Robert Durgy (EE) /NET ON RCT                   Transfer                01/17/2019        12467             $3,460.89
90489   Robert Durgy (EE) /NET ON RCT                   Transfer                02/01/2019        12523              $484.70
90489   Robert Durgy (EE) /NET ON RCT                   Transfer                02/15/2019        12568             $4,537.20
90489   Robert Durgy (EE) /NET ON RCT                   Transfer                03/01/2019        12609             $3,115.38
90489   Robert Durgy (EE) /NET ON RCT                   Transfer                03/07/2019        12628            $20,745.14
15095   Sentry Insurance, Inc/NET ON RCT                Transfer                01/18/2019        12472            $11,963.90
15095   Sentry Insurance, Inc/NET ON RCT                Transfer                02/01/2019        12531            $11,963.90
15095   Sentry Insurance, Inc/NET ON RCT                Transfer                03/01/2019        12617            $12,013.40
14412   Transcendia Inc      Net 30                     Transfer                01/11/2019        12455            $11,854.41
14412   Transcendia Inc      Net 30                     Transfer                01/14/2019        12463            $22,789.98
14412   Transcendia Inc      Net 30                     Transfer                01/25/2019        12489             $4,930.85
14412   Transcendia Inc      Net 30                     Transfer                01/28/2019        12496            $11,209.68
14412   Transcendia Inc      Net 30                     Transfer                02/08/2019        12556            $13,434.84
14412   Transcendia Inc      Net 30                     Transfer                02/15/2019        12569             $6,802.20
14412   Transcendia Inc      Net 30                     Transfer                02/21/2019        12580             $4,554.35
14412   Transcendia Inc      Net 30                     Transfer                03/01/2019        12610            $19,479.73
14412   Transcendia Inc      Net 30                     Transfer                03/08/2019        12641             $4,499.14
10051   United Parcel Service,Net 30                    Transfer                01/03/2019        12432            $10,812.73
10051   United Parcel Service,Net 30                    Transfer                01/11/2019        12456             $5,719.96
10051   United Parcel Service,Net 30                    Transfer                01/25/2019        12490             $5,480.06
10051   United Parcel Service,Net 30                    Transfer                02/01/2019        12524             $2,873.54
10051   United Parcel Service,Net 30                    Transfer                02/08/2019        12550             $3,216.76
10051   United Parcel Service,Net 30                    Transfer                02/15/2019        12570             $5,455.11
10051   United Parcel Service,Net 30                    Transfer                03/01/2019        12611             $4,148.35
10051   United Parcel Service,Net 30                    Transfer                03/08/2019        12642             $6,195.14
13081   University Lithoprinters
                             Net 30                     Check                   02/01/2019                211199     $953.08
13081   University Lithoprinters
                             Net 30                     Check                   02/11/2019                211226    $4,891.54
13081   University Lithoprinters
                             Net 30                     Check                   03/01/2019                211321    $1,468.98
13839   US Bancorp CC 1-2130 /NET ON RCT                Transfer                12/26/2018        12411            $14,892.59
13839   US Bancorp CC 1-2130 /NET ON RCT                Transfer                01/11/2019        12457            $15,343.69
13839   US Bancorp CC 1-2130 /NET ON RCT                Transfer                02/13/2019        12558            $18,299.03
13839   US Bancorp CC 1-2130 /NET ON RCT                Transfer                03/13/2019        12660            $12,690.12
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                12/26/2018        12412             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                12/26/2018        12413             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                12/26/2018        12414             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                01/31/2019        12502             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                01/31/2019        12503             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                01/31/2019        12504             $2,500.00


             19-44343-tjt      Doc 1       Filed 03/25/19   Entered 03/25/19 10:10:55   Page 97 of 138
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                01/31/2019        12505             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                01/31/2019        12506             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                01/31/2019        12507             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                02/28/2019        12596             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                02/28/2019        12597             $2,500.00
14649   US Postal Service (Endicia)
                             /NET ON RCT                Transfer                02/28/2019        12598             $2,500.00
10904   Veritiv (SGSNA-COC-1% 30,net 31                 Transfer                01/03/2019        12433             $5,000.00
10904   Veritiv (SGSNA-COC-1% 30,net 31                 Transfer                01/11/2019        12458             $4,905.10
10904   Veritiv (SGSNA-COC-1% 30,net 31                 Transfer                01/18/2019        12478             $5,000.00
10904   Veritiv (SGSNA-COC-1% 30,net 31                 Transfer                02/01/2019        12525             $4,295.21
10904   Veritiv (SGSNA-COC-1% 30,net 31                 Transfer                02/08/2019        12551             $4,166.26
10904   Veritiv (SGSNA-COC-1% 30,net 31                 Transfer                02/15/2019        12571                  5000
10422   Webster Township Treasurer
                             /NET ON RCT                Check                   02/28/2019                1715675   30745.15
15253   Wells Fargo / Principal
                             /NET ON RCT                Transfer                12/28/2018        12417             16113.93
15253   Wells Fargo / Principal
                             /NET ON RCT                Transfer                01/10/2019        12446             15033.92
15253   Wells Fargo / Principal
                             /NET ON RCT                Transfer                01/18/2019        12473             15001.23
15253   Wells Fargo / Principal
                             /NET ON RCT                Transfer                01/18/2019        2361              15001.23
15253   Wells Fargo / Principal
                             /NET ON RCT                Transfer                01/24/2019        12483             13752.51
15253   Wells Fargo / Principal
                             /NET ON RCT                Transfer                02/07/2019        12540             12972.71
15253   Wells Fargo / Principal
                             /NET ON RCT                Transfer                02/21/2019        12576             13345.13
15253   Wells Fargo / Principal
                             /NET ON RCT                Transfer                02/21/2019        12591             13206.27
15253   Wells Fargo / Principal
                             /NET ON RCT                Transfer                03/07/2019        12624             13706.18
15171   WestRock/Plymouth/NET ON RCT                    Check                   01/18/2019                211137       9505.4
15171   WestRock/Plymouth/NET ON RCT                    Check                   02/01/2019                211200     10236.6
15171   WestRock/Plymouth/NET ON RCT                    Check                   02/08/2019                211216       10000
15171   WestRock/Plymouth/NET ON RCT                    Check                   02/15/2019                211257     8693.14
15171   WestRock/Plymouth/NET ON RCT                    Check                   02/20/2019                211261    18693.14
15171   WestRock/Plymouth/NET ON RCT                    Check                   02/22/2019                211262     8816.37
15171   WestRock/Plymouth/NET ON RCT                    Check                   03/01/2019                211325         5000
15171   WestRock/Plymouth/NET ON RCT                    Check                   03/08/2019                211370     8941.02
14382   Woodland Paper, IncNet 30                       Transfer                01/07/2019        12440              3168.41
14382   Woodland Paper, IncNet 30                       Transfer                01/14/2019        12464             25265.63
14382   Woodland Paper, IncNet 30                       Transfer                01/25/2019        12491             25122.48
14382   Woodland Paper, IncNet 30                       Transfer                02/01/2019        12526              4759.27
14382   Woodland Paper, IncNet 30                       Transfer                02/08/2019        12552              1112.16
14382   Woodland Paper, IncNet 30                       Transfer                02/15/2019        12572              2985.28
14382   Woodland Paper, IncNet 30                       Transfer                02/22/2019        12585                4467.9
14382   Woodland Paper, IncNet 30                       Transfer                03/01/2019        12612             11991.76


             19-44343-tjt      Doc 1       Filed 03/25/19   Entered 03/25/19 10:10:55   Page 98 of 138
14382   Woodland Paper, IncNet 30                     Transfer                03/08/2019        12643    9147.61
10302   XPO Logistics Freight,Net 30                  Transfer                12/20/2018        12402     558.17
10302   XPO Logistics Freight,Net 30                  Transfer                12/28/2018        12424   10018.28
10302   XPO Logistics Freight,Net 30                  Transfer                01/03/2019        12434   17231.99
10302   XPO Logistics Freight,Net 30                  Transfer                01/11/2019        12459   15598.92
10302   XPO Logistics Freight,Net 30                  Transfer                01/18/2019        12479     829.73
10302   XPO Logistics Freight,Net 30                  Transfer                01/18/2019        12480   10175.27
10302   XPO Logistics Freight,Net 30                  Transfer                01/25/2019        12492   10090.24
10302   XPO Logistics Freight,Net 30                  Transfer                02/01/2019        12527     10163
10302   XPO Logistics Freight,Net 30                  Transfer                02/08/2019        12553   15056.24
10302   XPO Logistics Freight,Net 30                  Transfer                02/15/2019        12573   16774.93
10302   XPO Logistics Freight,Net 30                  Transfer                02/22/2019        12586   18817.13
10302   XPO Logistics Freight,Net 30                  Transfer                03/01/2019        12613   20077.12
10302   XPO Logistics Freight,Net 30                  Transfer                03/08/2019        12644   41148.09




             19-44343-tjt        Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 99 of 138
                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
 In re      Thomson-Shore, Inc.                                                                                                             Case No.
                                                                                                  Debtor(s)                                 Chapter      11


                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [ ]     FLAT FEE
             A.      For legal services rendered in contemplation of and in connection with this case,
                     exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            [X]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          50,000.00

             B.           The undersigned shall bill against the retainer at an hourly rate of $ 325.00 . [Or attach firm hourly rate schedule.]
                          Debtor(s) have agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     1,717.00        of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                         bankruptcy;
            B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.           Reaffirmations;
            F.           Redemptions;
            G.           Other:
5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                     Representation of the Debtor in any dischargeability actions, judicial lien avoidances, relief from stay actions,
                     reaffirmations, or any other adversary or contested proceeding. If retainer is exhausted, Debtor agrees to replace
                     same and consents to withdrawal of attorney if retainer not replaced.
6.          The source of payments to the undersigned was from:
             A.        XX              Debtor(s)' earnings, wages, compensation for services performed
             B.                        Other (describe, including the identity of payor)
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:         March 25, 2019                                                                                           /s/ Scott M. Kwiatkowski
                                                                                                                         Attorney for the Debtor(s)
                                                                                                                         Scott M. Kwiatkowski P-67871
                                                                                                                         Goldstein Bershad & Fried PC
                                                                                                                         4000 Town Center
                                                                                                                         Suite 1200
                                                                                                                         Southfield, MI 48075
                                                                                                                         248-355-5300

 Agreed:        /s/ Peter Shima
                Peter Shima
                Debtor                                                                                                   Debtor



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                19-44343-tjt               Doc 1            Filed 03/25/19                   Entered 03/25/19 10:10:55                                 Page 100 of 138
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Thomson-Shore, Inc.                                                                                       Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 25, 2019                                                         Signature /s/ Peter Shima
                                                                                            Peter Shima

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



              19-44343-tjt               Doc 1           Filed 03/25/19          Entered 03/25/19 10:10:55                       Page 101 of 138
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           5 Minute Kids, LLC
                           3580 Crestwood Drive
                           Lapeer, MI 48446


                           A-Korn Roller, Inc.
                           3545 South Morgan Street
                           Chicago, IL 60609-1525


                           A.F. Branco Art
                           Antonio F. Branco
                           10596 Alta Vista Drive
                           Sedro Woolley, WA 98284


                           Absorb Tech
                           ITU Absorb Tech, Inc.
                           Bin 88479
                           Milwaukee, WI 53288


                           AccordWare, LLC
                           2250 Butterfield Drive
                           Suite 230
                           Troy, MI 48084


                           Action Packaging Corp.
                           A/R Department
                           Dept. 6082, P.O. Box 30516
                           Lansing, MI 48909-8016


                           Adair Graphic Communications
                           7850 Second Street
                           Dexter, MI 48130


                           ADP, Inc.
                           P.O. Box 842875
                           Boston, MA 02284-2875


                           Aero Corporation
                           1377 Tefft Court
                           Saline, MI 48176


                           Airgas Safety, Inc.
                           P.O. Box 802576
                           Chicago, IL 60680-2576




    19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 102 of 138
                       Alice Dreger
                       621 Sunset Lane
                       East Lansing, MI 48823


                       Allegra Print & Imaging
                       1283 Industrical Drive
                       Saline, MI 48176


                       Allied-Eagle Supply Co.
                       1801 Howard Street
                       Detroit, MI 48216


                       American Ribbon Manufacturers, Inc.
                       925 Ann Street
                       Stroudsburg, PA 18360


                       Amerikal Press Services
                       2115 Northwestern Ave.
                       Waukegan, IL 60087


                       Angel Dog Productions
                       5 Chelsea St.
                       Metamora, MI 48455


                       Angela Berent
                       650 Island Lake Rd.
                       Chelsea, MI 48118


                       Ann Arbor Graphic Arts, Inc.
                       Memorial Foundation
                       P.O. Box 1951
                       Ann Arbor, MI 48106


                       Anne C. Cooper
                       1104 Mill Pointe
                       Watkinsville, GA 30677


                       Anne McGivern
                       616 lake Avenue
                       Wilmette, IL 60091


                       Arbor Inspection Services, LLC
                       3735 Plaza Drive
                       Ann Arbor, MI 48108


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 103 of 138
                       Arbor Springs Water Co.
                       1440 Plymouth Rd.
                       Ann Arbor, MI 48105


                       ARC Indexing, Inc.
                       408 Heatherwood
                       Fairfield, IA 52556


                       ArcBest/ABF Freight-System, Inc.
                       P.O. Box 880
                       Taylor, MI 48180-0880


                       ARS Nova, LLC
                       P.O. Box 620254
                       Middleton, WI 53562


                       Arthur Baxter
                       Hawthorne Publishing
                       15601 Oak Road
                       Carmel, IN 46033


                       Associated Bag Company
                       P.O. Box 8820
                       Carol Stream, IL 60197-8820


                       ASTI Environmental
                       P.O. Box 2160
                       Brighton, MI 48116-2160


                       AT&T
                       PO Box 6416
                       Carol Stream, IL 60197


                       Author U Extravaganza
                       14160 E. Bellewood Drive
                       Aurora, CO 80015


                       Autobond, Inc.
                       P.O. Box 307
                       North Canton, CT 06059


                       Automatic Sales, LLC
                       3072 Ives Rd.
                       Tecumseh, MI 49286


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 104 of 138
                       Ava Gustafson
                       N6322 Country Line Rd.
                       Spooner, WI 54801


                       AXA / MONY Life Insurance Company
                       P.O. Box 733463
                       Dallas, TX 75373-3463


                       BAE Networks, LLC
                       950 Stephenson Hwy., Suite 204
                       Troy, MI 48083


                       Baldwin Graphic Systems/Baldwin Americas
                       26211 Newtork Place
                       Chicago, IL 60673-1262


                       Basic, Inc.
                       9246 Portage Industrial Drive
                       Portage, MI 49024


                       BC Adhesives
                       4655 W. Oakwood Park Drive
                       Franklin, WI 53132


                       Bearing Service, Inc.
                       12320 Globe St.
                       Livonia, MI 48150-1144


                       Berryville Graphics, Inc.
                       Attn: Accounts Receivable
                       25 Jack Enders Blvd.
                       Berryville, VA 22611-1501


                       Beyond The Blue Ministries
                       P.O. Box 498
                       Kingston, WA 98346


                       Bindtech, LLC
                       1232 Antioch Pike
                       Nashville, TN 37211


                       Blair F. Scott CA LLC
                       29 Wildwood Avenue
                       Mount Vernon, NY 10550


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 105 of 138
                       Blue Cross Blue Shield
                       P.O. Box 79001
                       Detroit, MI 48279-1045


                       Blue Cross Blue Shield of Michigan
                       232 S. Capitol Ave. - MCA L08A
                       Lansing, MI 48933-1504


                       Blue Oak, LLC
                       2490 Placid Way
                       Ann Arbor, MI 48105


                       Blue Ridge ESOP Associates
                       154 Hansen Road, Suite 102
                       Charlottesville, VA 22911


                       Bo-Dyn Bobsled Project, Inc.
                       71 Williams Road
                       Colchester, CT 06415


                       Book Automation, Inc.
                       458 Danbury Rd.
                       Unit B10
                       New Milford, CT 06776


                       Boy Scouts of America
                       1325 W. Walnut Hill Lane
                       Irving, TX 75038


                       Braden Sutphin Ink/Wikoff Color Corp.
                       P.O. Box 734189
                       Chicago, IL 60673-4189


                       BrainSquall Books
                       10355 NE Valley Rd., #4736
                       Rollingbay, WA 98061


                       Bull Ridge Corporation
                       P.O. Box 10698
                       Blacksburg, VA 24062-0698


                       Bushin Books, LLC
                       180 West End Ave., #16 S
                       New York, NY 10023


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 106 of 138
                       C&B Cutter Grinding, Inc.
                       1125 Felters Road
                       P.O. Box 403
                       Michigan Center, MI 49254


                       Cadillac Presentations Solutions
                       1195 Equity Drive
                       Troy, MI 48084


                       Camp Sanderson, LLC
                       Jon Sanderson LLC
                       1157 Bicentennial Parkway
                       Ann Arbor, MI 48108


                       Canon/Oce, Inc.
                       5450 North Cumberland Avenue
                       Chicago, IL 60656


                       Capital Trustees, LLC
                       17 South Second Street
                       Suite 301
                       Harrisburg, PA 17101


                       Cathleen Ann Baker
                       Legacy Press
                       1513 Long Meadow Trail
                       Ann Arbor, MI 48108


                       CDW Computer Centers, Inc.
                       P.O. Box 75723
                       Chicago, IL 60675-5723


                       CDW Direct
                       P.O. Box 75723
                       Chicago, IL 60675-5723


                       Cech Corporation, Inc.
                       3984 Cabaret Trail W.
                       Saginaw, MI 48603


                       Central Michigan Paper Company
                       P.O. Box 2649
                       Grand Rapids, MI 49501




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 107 of 138
                       Cerberus, LLC
                       3033 Wilson Blvd.
                       Ste. E-815
                       Arlington, VA 22201


                       CGS Publishing Technologies
                       100 North 6th Street, #308B
                       Minneapolis, MN 55403


                       Charles E. Haavik
                       619 E. Skyline Parkway
                       Duluth, MN 55805


                       Circle, Inc.
                       2756 Whiting Road
                       P.O. Box 697
                       Burlington, WI 53105


                       Cisco, Inc.
                       1825 Monroe
                       P.O. Box 1803
                       Grand Rapids, MI 49501


                       City Electric Supply (CES)
                       P.O. Box 1006
                       Wilbraham, MA 01095


                       CJK Group, Inc.
                       3323 Oak Street
                       Brainerd, MN 56401


                       CMYK Imperial Printing
                       4359 jackson Rd.
                       Ann Arbor, MI 48103


                       Combined Fluid Products
                       805 Oakwood Rd.
                       Lake Zurich, IL 60047


                       Comcast
                       Billing Department
                       41112 Concept Drive
                       Plymouth, MI 48170




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 108 of 138
                       Comm-Core, LLC
                       3820 S. Dixie Highway
                       Lima, OH 45806


                       Conley Casting/Centredale/Dura-Fab
                       124 Maple St.
                       Warwick, RI 02888-2188


                       Conrad L. Osborne
                       161 W. 7th St., #15D
                       New York, NY 10023


                       Constellation NewEnergy
                       P.O. Box 4640
                       Carol Stream, IL 60197-4640


                       Constellation NewEnergy Gas Division LLC
                       P.O. Box 5473
                       Carol Stream, IL 60197-5473


                       Cosmo Films, Inc.
                       775 W. Belden Avenue
                       Suite D
                       Addison, IL 60101


                       CPI Antony Rowe, Ltd.
                       110 Beddington Lane
                       Croydon CRO 4TD
                       ENGLAND


                       Crestmark Bank
                       5480 Corporate Drive
                       Suite 350
                       Troy, MI 48098


                       Cumulus - Ann Arbor - WQKL FM
                       3589 Momentum Place
                       Chicago, IL 60689-5335


                       Cylance, Inc.
                       Dept. 3995
                       P.O. Box 123995
                       Dallas, TX 75312-3995




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 109 of 138
                       Cylance, Inc.
                       400 Spectrum Center Dr #900
                       Irvine, CA 92618


                       Cynthia Furlong Reynolds
                       4216 Corey Circle
                       Ann Arbor, MI 48103


                       Cynthia Giannatasio
                       16940 Bay Street, #N204
                       Jupiter, FL 33477


                       Dana M. Phipps
                       223 Deer fox Lane
                       Lutherville Timonium, MD 21093


                       Darrell Rice
                       19160 Front Street
                       P.O. Box 127
                       Poulsbo, WA 98370


                       Data Ranger Computer Products
                       P.O. Box 835
                       Manchester, MI 48158-0835


                       Dave Cole
                       Outward Focused Network
                       P.O. Box 1062
                       Duvall, WA 98019


                       Dekker Bookbinding, Inc.
                       2941 Clydon Ave. SW
                       Burton, MI 48509


                       Detroit Pencil Company
                       1940 Northwood Drive
                       Troy, MI 48084


                       Dexter Bakery
                       8101 Main Street
                       Dexter, MI 48130


                       Diana Rahe Taylor
                       P.O. Box 275
                       Skull Valley, AZ 86338

19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 110 of 138
                       Diecutting Services, Inc.
                       2415 Bishop Circle W.
                       Dexter, MI 48130


                       Direct Capital Corporation
                       155 Commerce Way
                       Portsmouth, NH 03801


                       Don Eyles
                       Fort Point Press
                       249 A Street, Suite 42
                       Boston, MA 02210


                       Donald Baumgartner
                       2280 W. Dean Road
                       River Hills, WI 53217


                       Doug Brown Packaging Products, Inc.
                       1850 Larchwood Drive
                       Troy, MI 48083


                       Dr. Jeffrey C. Chang, Inc.
                       4003 Harbor Point Drive
                       Missouri City, TX 77459


                       DTE Energy
                       1 Energy Plaza, 2124 WCB
                       Detroit, MI 48226-1221


                       Durr Megtec Systems, Inc.
                       Lockbox 772733
                       2733 Solutions Center
                       Chicago, IL 60677-2007


                       E.C. Schultz & Company
                       333 Crossen Ave.
                       Elk Grove Village, IL 60007


                       Eastman Kodak Company
                       343 State St.
                       Rochester, NY 14650


                       Ecological Fibers, Inc.
                       40 Pioneer Drive
                       Lunenburg, MA 01462

19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 111 of 138
                       Edwards Brothers Malloy, Inc.
                       P.O. Box 4248, Dept. 3500
                       Houston, TX 77210-4248


                       egi Solutions
                       6029 14 Mile Rd.
                       Sterling Heights, MI 48312


                       Electronics for Imaging, Inc. (EFI)
                       6750 Dumbarton Circle
                       Fremont, CA 94555


                       Elizabeth Ann Vaughan
                       Birch Cove Press
                       2109 Central Grove
                       Toledo, OH 43614


                       Erd Speciality Graphics
                       3250 Monroe St.
                       Toledo, OH 43606


                       ESI Equity
                       355 Austin Circle
                       Delafield, WI 53018


                       Exponential Growth, Inc.
                       150 East Travelers Trail, Apt. 302
                       Burnsville, MN 55337


                       Fact Filter and Coating Technology Inc.
                       P.O. Box 2287
                       Grand Rapids, MI 49501-2287


                       Fastenal Company, Inc.
                       P.O. Box 1286
                       Winona, MN 55987-1286


                       Federal Express
                       P.O. Box 371741
                       Pittsburgh, PA 15250-7441


                       Ferguson & Widmayeer, P.C.
                       538 N. Division Street
                       Ann Arbor, MI 48104


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 112 of 138
                       Fiona Humberstone / Copper Beech Prerss
                       4 Cranmore Cottages, Cranmore Lane
                       West Horsley KT24 6BS
                       UNITED KINGDOM


                       Flint Group North American Corporation
                       1455 Paysphere Circle
                       Chicago, IL 60674


                       Foresight Group, Inc.
                       2822 N. MLK Jr. Blvd.
                       Lansing, MI 48906


                       Form 5500 Direct
                       1758 Papaya Tree Street
                       Hemet, CA 92545


                       Fortis Solutions Group, LLC/A&M Supply
                       2505 Hawkeye Court
                       Virginia Beach, VA 23452


                       Franchise Tax Board
                       PO Box 942857
                       Sacramento, CA 94257-4040


                       Franchise Tax Borad
                       State of California
                       P.O. Box 942857
                       Sacramento, CA 94257-0531


                       Frank Costantini
                       334 Minuteman Drive
                       Collegeville, PA 19426


                       Freshamedia
                       Robert-Bosch Str. 32
                       63303 Dreieich, Germany


                       Friedland Industries, Inc.
                       405 E Maple St
                       Lansing, MI 48906


                       FujiFilm Graphic Systems, Inc.
                       211 Van Bruggen
                       Grand Rapids, MI 49503

19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 113 of 138
                       General Roll Leaf Mfg., Inc.
                       P.O. Box 357
                       Stottville, NY 12172


                       George Hirthler
                       Hirthler & Partners
                       1155 Oakdale Rd.
                       Atlanta, GA 30307


                       Georgea M. Langer
                       Possum Hill Press
                       2720 Calloway Ct.
                       Canton, MI 48188


                       Global Electronic Services, Inc.
                       5325 Palmero Court
                       Buford, GA 30518


                       Global Technologies Central LLC
                       4314 Silver Valley Drive
                       Columbia, MO 65203


                       Good Hart Publishing
                       Lou Kasischke
                       3491 Lakeshore
                       Harbor Springs, MI 49740


                       GP2 Technologies, Inc.
                       157 River Road, Unit 18
                       Bow, NH 03304


                       Graphic Arts Service and Supply, Inc.
                       3933 S. Greenbrooke
                       Grand Rapids, MI 49512


                       Graphic Specialties, Inc.
                       2350 Breton Industrial Park SE
                       Grand Rapids, MI 49508


                       Gravitational Churches, LLC
                       P.O. Box 731733
                       Puyallup, WA 98373




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 114 of 138
                       Great Lakes Bindery, Inc / GLB
                       3741 Linden Ave. SE
                       Grand Rapids, MI 49548


                       Greenview Data, Inc. / SpamStopsHere
                       8178 Jackson Road, Suite A
                       Ann Arbor, MI 48103


                       H.H. Barnum Co. (Corp)
                       7915 Lochlin Drive
                       Detroit, MI 48232


                       Hackney Hardware, Inc.
                       8105 Main Street
                       Dexter, MI 48130


                       Haley Mechanical
                       8415 Dexter-Chelsea Rd.
                       Dexter, MI 48130


                       Hamernik LLC / GL 12130-000-000
                       1 Indiana Square, Suite 1550
                       Indianapolis, IN 46204


                       Hartel Industries
                       9449 Maltby Rd.
                       Brighton, MI 48116


                       Harvey Mudd
                       Porcupine Press
                       P.O. Box 1367
                       Brewster, MA 02631


                       Hayden McNeil, LLC
                       14903 Pilot Drive
                       Plymouth, MI 48170


                       Hayden-McNeil Publishing
                       14903 Pilot Drive
                       Plymouth, MI 48170


                       Heidelberg USA, Inc.
                       P.O. Box 5160
                       Carol Stream, IL 60197


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 115 of 138
                       Heritage-Crystal Clean, Inc.
                       13621 Collection Center Drive
                       Chicago, IL 60693-0136


                       Hewlett Packard Financial Services Corp.
                       200 Connell Drive
                       Suite 5000
                       Berkeley Heights, NJ 07922


                       Highlandview Farms, LLC
                       20750 Civic Center Drive
                       Suite 418
                       Southfield, MI 48076


                       Holland Litho Printing Service, Inc.
                       10972 Chicago Drive
                       Zeeland, MI 49464


                       Holly Monteith, Inc. / Cyren Press
                       614 King Road
                       West Chester, PA 19380


                       Howard Jay Smith
                       Say Yes Quickly
                       75 Sommer
                       Goleta, CA 93117


                       HP Financial / Hewlet-Packard
                       P.O. Box 402582
                       Atlanta, GA 30384-2582


                       HP Indigo
                       c/o XPO Logistics
                       300 Courtney Park Drive West
                       Mississauga Ontario L5W1Y6
                       CANADA


                       Hui Hanai
                       1300 Halona St.
                       Honolulu, HI 96817


                       IBPA Independent Book Publishers Assoc.
                       1020 Manhattan Beach Blvd.
                       Suite 204
                       Manhattan Beach, CA 90266


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 116 of 138
                       Ihara U.S., Inc.
                       2530 Corporate Place
                       Suite A107
                       Monterey Park, CA 91754


                       Imani Jjosey
                       1822 Georgia Street
                       Gary, IN 46407


                       Indigo American/HP/ClickInvoiceDate
                       P.O. Box 415573
                       Boston, MA 02241-5573


                       IntelliCorp
                       P.O. Box 27903
                       New York, NY 10087-7903


                       J. J. Keller
                       P.O. Box 6609
                       Carol Stream, IL 60197


                       Jaffe, Raitt, Huer and Weiss, P.C.
                       27777 Franklin Rd., Suite 2500
                       Southfield, MI 48034


                       James Barnes
                       7 Locust Hill
                       Crawfordsville, IN 47933


                       James Charlton Hunter
                       JD Hunter Associates, LLC
                       9514 Hawthorn Glen Drive
                       Suite One
                       Grosse Ile, MI 48138


                       Jayhawk Plastics, Inc.
                       P.O. Box 4228
                       Olathe, KS 66063-4228


                       Jeffrey Steffel
                       1341 Charlotte Landing Road
                       Springport, MI 49284




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 117 of 138
                       Joann Castle
                       Against The Tide Books
                       300 Riverfront Drive, 22E
                       Detroit, MI 48226


                       John M. Bernard
                       133 N. 45 Cir
                       Camas, WA 98607


                       Joyce Logan
                       155 Alps Rd.
                       Branford, CT 06405


                       Judith Galloway
                       9009 University Parkway
                       Apt. 11
                       Pensacola, FL 32514


                       Judith Wenzel
                       212 Lyn Anne Ct.
                       Ann Arbor, MI 48103


                       Julie Teicher
                       Erman Teicher Zucker & Freedman PC
                       400 Galleria Officentre
                       Suite 444
                       Southfield, MI 48034


                       Katherine B. Soper
                       Stellaire Press
                       345 Rock Creek Court
                       Ann Arbor, MI 48104


                       Kathy King
                       7275 Mester Rd.
                       Chelsea, MI 48118


                       KBA / Koenig & Bauer (US) Inc.
                       P.O. Box 619006
                       Dallas, TX 75261


                       Ken Wachsberger
                       P.O. Box 130884
                       Ann Arbor, MI 48113-0884



19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 118 of 138
                       Kimberly A. Davis
                       Madville Publishing, LLC
                       320 W. Shady Shores Road
                       Shady Shores, TX 76208


                       Kiran Spees / Fukurou Design
                       1111 E. Washington Ave.
                       Nampa, ID 83686


                       KJAY Publishing
                       Jay P. Decima
                       P.O. Box 491779
                       Redding, CA 96049


                       Kolbus America, Inc.
                       P.O. Box 72446
                       Cleveland, OH 44192


                       Komar Alliance, LLC
                       P.O. Box 844437
                       Los Angeles, CA 90084-4437


                       Kristin Northrop
                       1231 Ardmoor Ave.
                       Ann Arbor, MI 48103


                       Kronos Incorporated
                       P.O. Box 743208
                       Atlanta, GA 30374-3208


                       Kronos Incorporated
                       900 Chalmsford St.
                       Lowell, MA 01851


                       Kurtz Transfer Products, LLC
                       P.O. Box 63182
                       Charlotte, NC 28263-3182


                       Larry Katzen
                       73 Oakmont Drive
                       Rancho Mirage, CA 92270


                       LBS, Inc.
                       1801 Thompson Ave.
                       Des Moines, IA 50316-2751

19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 119 of 138
                       Leadership IQ, Inc. / Mark Murphy
                       400 Gallaria Parkway, Suite 1500
                       Atlanta, GA 30339


                       Liberty Book and Bible
                       901 E. Maryland St.
                       Indianapolis, IN 46202


                       Lindenmyr Munroe (RA-COC-001386)
                       2944 Walkent Drive
                       Grand Rapids, MI 49544


                       Lindsey Joan Clifford / Ministry.com
                       P.O. Box 2743
                       Rancho Santa Fe, CA 92067


                       LSC Communications
                       P.O. Box 776411
                       Chicago, IL 60677-6411


                       Lubcon Turmo Lubrication, Inc.
                       5460 33rd St. SE
                       Grand Rapids, MI 49512


                       Lux Inteligentiae Institute
                       Olga Koutna Izzo
                       2515 Deake Avenue
                       Ann Arbor, MI 48108


                       Mail Finance
                       Dept 3682
                       P.O. Box 12368
                       Dallas, TX 75312-3682


                       MailFinance
                       P.O. Box 123682, Dept. 3682
                       Dallas, TX 75312-3682


                       Manpower
                       P.O. Box 1309
                       Ann Arbor, MI 48106




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 120 of 138
                       Marcia Sue Dunnigan
                       Touch-Down Books
                       782 Cassena Rd.
                       Naples, FL 34108


                       Marilyn Migliore / The Hunger Within
                       730 Penniman Avenue
                       Apt. 304
                       Plymouth, MI 48170


                       Marsh & McLennan Agency
                       15415 Middlebelt Rd.
                       Livonia, MI 48154


                       Massachusetts Department of Revenue
                       PO Box 7062
                       Boston, MA 02204


                       Masterson Personnel, Inc.
                       P.O. Box 26310
                       Minneapolis, MN 55426


                       Maureen Tyler
                       7611 Kingfisher Court
                       Dexter, MI 48130


                       MBO America, Inc.
                       4 E. Stow Road
                       Marlton, NJ 08053


                       McMaster-Carr Supply Company, Inc.
                       P.O. Box 7690
                       Chicago, IL 60680-7690


                       McNaughton-McKay Electric Co.
                       P.O. Box 67000, Dept. 14801
                       Detroit, MI 48267-0148


                       Mechon Hadar
                       190 Amsterdam Ave.
                       New York, NY 10023


                       Meredith Colby
                       800 Cedar Terrance
                       Deerfield, IL 60015

19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 121 of 138
                       Micah A. Springer
                       5074 Osceola St.
                       Denver, CO 80212


                       Michigan Department of Attorney General
                       Cadillac Place, 10th Floor
                       3030 W. Grand Blvd., Suite 10-200
                       Detroit, MI 48202


                       Michigan Department of Licensing and
                       Regulatory Affairs
                       General Industry Safety Health Division
                       530 W. Allegan St, P.O. Box 30644
                       Lansing, MI 48909


                       Michigan Department of Treasury
                       Collection/Bankruptcy Unit
                       P O Box 30168
                       Lansing, MI 48909


                       Michigan Department of Treasury
                       Lansing, MI 48956



                       Michigan Foam Products, LLC
                       1820 Chicago Drive SW
                       Grand Rapids, MI 49519


                       Michigan Office Solutions
                       MOS Lockbox
                       P.O. Box 785041
                       Philadelphia, PA 19178


                       Michigan Pallet, Inc.
                       P.O. Box 97
                       Saint Charles, MI 48655


                       Michigan Quality Laminating & Sales, Inc
                       G-4438 South Saginaw Street
                       Burton, MI 48529


                       Midwest Air Filter, Inc.
                       P.O. Box 10210
                       Lansing, MI 48901



19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 122 of 138
                       Millcraft Paper Company
                       6800 Grant Ave.
                       Cleveland, OH 44105


                       Mobile Air, LLC
                       1000 Valley Belt Road
                       Brooklyn Heights, OH 44131


                       Morrison Industrial Equipment Corp.
                       1825 Monroe
                       P.O. Box 1803
                       Grand Rapids, MI 49501


                       Motion Industries
                       P.O. Box 98412
                       Chicago, IL 60693


                       MSC Industrial Supply Co., Inc.
                       P.O. Box 953635
                       Saint Louis, MO 63195-3635


                       MSDSonline
                       222 Merchandise Mart Plaza
                       Suite 1750
                       Chicago, IL 60654


                       Muller Martini Corporation
                       P.O. Box 787196
                       Philadelphia, PA 19178-7196


                       Myra Fiacco
                       Filles Vertes Publishing, LLC
                       2814 N. 17th Street
                       Coeur D Alene, ID 83815


                       Myron Marsh
                       10851 N. LaQuinta Drive
                       Oro Valley, AR 85737


                       N.J. Division of Taxation
                       PO Box 999
                       Trenton, NJ 08646-0999




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 123 of 138
                       Nancy Waters
                       108 Village Circle
                       Waco, TX 76710


                       Naomi Ardea
                       107 Red Sunset Place
                       Carrboro, NC 27510


                       Neenah Inc.
                       P.O. Box 711927
                       Cincinnati, OH 45271-1927


                       Neff Engineering Company
                       d/b/a Neff Engineering
                       Dept. 6081
                       Carol Stream, IL 60122-6081


                       NeoFunds Neopost
                       478 Wheelers Farms Road
                       Milford, CT 06461


                       New Dimensions Management Systems
                       2200 Stephenson Highway
                       Suite A
                       Troy, MI 48083


                       New Hampshire Bindery
                       481 Dow Road
                       Bow, NH 03304


                       New York State
                       Department of Tax and Finance
                       P.O. Box 15163
                       Albany, NY 12212-5163


                       NFS Leasing, Inc.
                       900 Cummings Center
                       Suite 226-U
                       Beverly, MA 01915


                       NH Learning Solutions Corporation
                       14115 Farmington Road
                       Livonia, MI 48154




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 124 of 138
                       Nichols, Inc. / Nichols Paper & Supply C
                       2647 Momentum Place
                       Chicago, IL 60689-5326


                       Nighthawk Press LLC / Rebecca Lenzini
                       P.O. Box 1222
                       Taos, NM 87571


                       Nora Remeyer
                       24421 Philemon Dr.
                       Dana Point, CA 92629


                       North Carolina Department of Revenue
                       PO Box 25000
                       Raleigh, NC 27640-0640


                       North Col / Courtney Schafer
                       4490 Osaye Drive
                       Boulder, CO 80303


                       NYS Department of Taxation and Finance
                       Attn: Office of Counsel
                       Building 9
                       W A Harriman Campus
                       Albany, NY 12227


                       NYSIF Disability Benefits
                       1 Watervliet Avenue Extension
                       Albany, NY 12206-1629


                       Occupational Health Centers
                       of New Jersey
                       P.O. Box 8750
                       Elkridge, MD 21075-8750


                       Occupational Health Centers (Cocentra)
                       P.O. Box 5106
                       Southfield, MI 48086-5106


                       Old National Bank
                       P.O. Box 178
                       Evansville, IN 47705




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 125 of 138
                       OmniSource
                       4408 Solutions Center
                       Chicago, IL 60677-4004


                       Open Heart Designs
                       715 Byron St.
                       Missoula, MT 59802


                       Owosso Graphic Arts, Inc.
                       151 N. Delaney Rd.
                       Owosso, MI 48867


                       Patricia J. Heavren
                       45 High Rock Road
                       Hamden, CT 06514


                       Paul Hage
                       Jaffe Raitt Heuer & Weiss PC
                       27777 Franklin Rd Ste 2500
                       Southfield, MI 48034


                       Pelian Words Publishing House
                       740 North H Street
                       Suite 240
                       Lompoc, CA 93436


                       Philadelphia Yearly Meeting
                       of the Religious Society of Friends
                       1515 Cherry Street
                       Philadelphia, PA 19102


                       Pijart Productions, LLC
                       2753 Piedmont Ave.
                       Montrose, CA 91020


                       Pijart Productions, LLC - Jeff Ostrowski
                       2226 Redfish Bay Drive
                       Corpus Christi, TX 78418


                       Pitt Ohio LTL
                       P.O. Box 643217
                       Pittsburgh, PA 15264-3271




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 126 of 138
                       PixelAntics Publication Design
                       Michael Kitchen
                       8043 Poplar Drive
                       Dexter, MI 48130


                       Plante & Moran, LP
                       1000 Oakbrook Drive
                       Suite 400
                       Ann Arbor, MI 48104


                       Plymouth Packaging, Inc.
                       dba Box on Demand
                       11333 General Dr
                       Plymouth, MI 48170


                       PNC Bank
                       Customer Service
                       P.O. Box 3429
                       Pittsburgh, PA 15230-3429


                       Pre-Paid Legal Services
                       P.O. Box 2629
                       Ada, OK 74821-2629


                       Principal Financial Group
                       P.O. Box 777
                       Des Moines, IA 50303-0777


                       Print-Tech, Inc.
                       6800 Jackson Rd.
                       Ann Arbor, MI 48103


                       Printers' Service, Inc.
                       P.O. Box 5120
                       Newark, NJ 07105-5120


                       Publishers Weekly
                       Attn: Ryk Hsieh
                       71 west 23rd Street
                       New York, NY 10010


                       PubWest
                       Publishers Assocation of the West
                       17501 Hill Way
                       Lake Oswego, OR 97035


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 127 of 138
                       Quindaro Press
                       3808 Genessee Street
                       Kansas City, MO 64111


                       Randall D. Bucek Self Settled Trust
                       500 N. 1st Street, Suite 8000
                       Wausau, WI 54403


                       Rasmus Poulsgaard/Tow Guys Publishing
                       Thorsgade 78 3. th.
                       2200 Copenhagen
                       DENMARK


                       Rebecca Biber
                       3407 Burbank Drive
                       Ann Arbor, MI 48105


                       Regina Orthodox Press
                       6 Second Street
                       Salisbury, MA 01952


                       Richard Feinman
                       NMS Press
                       60 Terrance Place
                       Brooklyn, NY 11218


                       Richard Retyi
                       1127 Windy Road
                       Ann Arbor, MI 48103


                       Rita Bonchek
                       BonchekFamFoundation
                       400 Willow Valley Square
                       Apt. GA-410
                       Lancaster, PA 17602


                       Robert Anthony Hernandez
                       16034 104th Ave. NE
                       Bothell, WA 98011


                       Robert Half Technology, Inc.
                       12400 Collections Center Drive
                       Chicago, IL 60693




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 128 of 138
                       Robert J. Passantino
                       1 Franklin Town Blvd.
                       Apt. 2012
                       Philadelphia, PA 19103


                       Rochester 100, Inc.
                       P.O. Box 92801
                       Rochester, NY 14692


                       Rogers Printing
                       3350 Main Street
                       P.O. Box 215
                       Ravenna, MI 49451


                       Ron Sauder
                       Secant Pub
                       615 N. Pinehurst Ave.
                       Salisbury, MD 21801


                       Rowman & Littlefield Publishing Group
                       Kimberly Flowers
                       15250 NBN Way
                       Blue Ridge Summit, PA 17214


                       RTD Manufacturing
                       1150 S. Elm St.
                       Jackson, MI 49203


                       Ruth Glover
                       3516 Lemeadow Drive
                       Sachse, TX 75048


                       Ryder Exchange, LLC
                       6300 Pardee Road
                       Taylor, MI 48180


                       Safechecks, Inc.
                       P.O. Box 788
                       Santa Clara, CA 95052-0225


                       Safecutters, Inc.
                       800 E. Ellis Rd.
                       Muskegon, MI 49441




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 129 of 138
                       Safety Systems, Inc.
                       P.O. Box 1079
                       Jackson, MI 49204


                       Salisbury Lawn Service
                       10485 Mountain View Drive
                       Dexter, MI 48130


                       Salisbury Lawn Service, LLC
                       14213 Arlene Ln
                       Belleville, MI 48111


                       Sam Mahlstadt
                       1443 19th Place
                       West Des Moines, IA 50265


                       Sandi Krakowski/A Real Change
                       3145 E. Chandler Blvd.
                       Suite 110-350
                       Phoenix, AZ 85048


                       Sandy Castle???



                       Say It Right
                       1621 S. Rancho Santa Fe Road, #C
                       San Marcos, CA 92078


                       Schindler Elevator Corporation
                       P.O. Box 93050
                       Chicago, IL 60673-3050


                       Scott Stabile
                       35560 Grand River Avenue, #296
                       Farmington, MI 48335-3120


                       Screen, Inc.
                       P.O. Box 3235
                       New York, NY 10008-3235


                       Sentry Insurance
                       1800 North Point Drive
                       Stevens Point, WI 54481



19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 130 of 138
                       Seven Ox Press/Athanasius, LLC
                       Peter Ritzer
                       P.O. Box 1705
                       Denver, CO 80217-0705


                       Sextant Press / David Scott
                       602 Ridgewood Ct.
                       Ann Arbor, MI 48103


                       Shaltz Automation, Inc.
                       Division of Shaltz Fluid Power
                       5190 Exchange Drive
                       Flint, MI 48507


                       Sheridan Books, Inc.
                       P.O. Box 419823
                       Boston, MA 02241-9823


                       Signode Industrial Group, LLC
                       P.O. Box 71057
                       Chicago, IL 60694-1057


                       Skimmer, Inc.
                       6969 Metroplex Drive
                       Romulus, MI 48174


                       Small Press Distribution (SPD)
                       1341 Seventh St.
                       Berkeley, CA 94710-1403


                       Smart Office Solutions
                       P.O. Box 1221
                       Ann Arbor, MI 48106


                       Solema U.S.A., Inc.
                       315 Glenn St.
                       P.O. Box 472
                       Crawfordsville, IN 47933


                       South Carolina Department of Revenue
                       PO Box 125
                       Columbia, SC 29214-0400




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 131 of 138
                       Speedwrench, Inc.
                       3364 Quincy Street
                       Hudsonville, MI 49426


                       Stanley M. Kolber Photography Inc.
                       25 Talcott Farm Road
                       Old Lyme, CT 06371


                       State of New Jersey - CBT
                       Divisioin of Taxation
                       P.O. Box 193
                       Trenton, NJ 08646-0193


                       Steve Karbowski???



                       Stolp-Gore Co., Inc.
                       10101 So. Bode St.
                       Plainfield, IL 60544


                       Sun Chemical Corp / Kohl Madden
                       P.O. Box 2193
                       Carol Stream, IL 60132-2193


                       SunSource
                       23851 Network Place
                       Chicago, IL 60673


                       Susan G. Groner
                       10 Upland Road North
                       Bedford, NY 10506


                       Suzanne Hanchett
                       Development Resource Press
                       P.O. Box 94859
                       Pasadena, CA 91109


                       Tapeman, LLC
                       28023 Center Oaks Ct.
                       Wixom, MI 48393


                       Technotrans America, Inc.
                       1441 E. Business Center Drive
                       Mount Prospect, IL 60056


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 132 of 138
                       Tegile Capital
                       7808 Creekridge Circle
                       Suite 250
                       Minneapolis, MN 55439


                       Tepel Brothers Printing Company, Inc.
                       1725 John R
                       Troy, MI 48083


                       Tevah Platt / Curly Snail
                       531 Little Lake Drive
                       Ann Arbor, MI 48103


                       The Readers Ace, LLC
                       3622 Woodland Drive
                       Metamora, MI 48455


                       The Sun Times
                       P.O. Box 366
                       Chelsea, MI 48118


                       The Witherspoon Institute, Inc.
                       16 Stockton Street
                       Princeton, NJ 08540


                       Thomas J. Nash
                       Incarnate Word Media
                       1715 Rapid Way
                       Rochester, MI 48309


                       Thomas Lawler
                       89 Sawmill Creek Trail
                       Saginaw, MI 48603


                       Three Herarchs Antiochian Orthodox
                       1915 N. Western Avenue
                       Wenatchee, WA 98801


                       Tide Pool Press
                       7 Front Street
                       Maynard, MA 01754


                       Timothy P. Munkeby
                       2238 Burch Point Road
                       Tower, MN 55790

19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 133 of 138
                       Timsons, Inc. - America
                       385 Crossen Ave.
                       Elk Grove Village, IL 60007


                       TJ International LTD
                       Trecerus Industrial Estate
                       Padstow, Cornwall, PL28 8RW
                       ENGLAND


                       TMI-CHAMPCO Compressors, Inc.
                       2626 Sanford Avenue SW
                       Grandville, MI 49418


                       Tonja Engen
                       4200 Sunnyside Rd.
                       Edina, MN 55424


                       Transcendia, Inc.
                       300 Industrial Parkway
                       Richmond, IN 47374


                       Transpac Services, Inc.
                       211 Broadway, Suite 201
                       Lynbrook, NY 11563


                       Trey Schorr
                       P.O. Box 2685
                       Eagle, ID 83616


                       Uline Shipping Supply, Inc.
                       Attn: Accounts Receivable
                       P.O. Box 88741
                       Chicago, IL 60680-1741


                       UniFirst Corporation
                       1300 Auburn Ave.
                       Pontiac, MI 48342


                       Unique Technical Services, Inc.
                       22950 W. Industrial Drive
                       Saint Clair Shores, MI 48080


                       Unit Packaging Corp.
                       119 Enterprise Drive
                       Ann Arbor, MI 48103

19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 134 of 138
                       United Parcel Service (UPS)
                       Lockbox 577
                       Carol Stream, IL 60132-0577


                       Universal Engraving, Inc.
                       P.O. Box 15090
                       Lenexa, KS 66285-5090


                       University Lithoprinters, Inc.
                       4150 Varsity Drive
                       Ann Arbor, MI 48108


                       University of Wisconsin Stout
                       Attn: Communications Office
                       712 S. Broadway - 15 ADM Building
                       Menomonie, WI 54751


                       Update LTD, Inc.
                       134 Peavey Circle
                       Chaska, MN 55318


                       UPS Freight
                       38013 Network Place
                       Chicago, IL 60673-1280


                       UPS Supply Chain Solutions
                       28013 Network Place
                       Chicago, IL 60673-1280


                       US Bancorp
                       P.O. Box 790408
                       Saint Louis, MO 63179-0408


                       US Bank
                       P.O. Box 5229
                       Cincinnati, OH 45201-5229


                       US Bank
                       P.O. Box 6343
                       Fargo, ND 58125-6343


                       US Bank
                       P.O. Box 790428
                       Saint Louis, MO 63179-0428


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 135 of 138
                       US Postal Service Endicia Debit
                       323 N. Mathilda Avenue
                       Sunnyvale, CA 94085


                       US Postmaster
                       3140 Baker Road
                       Dexter, MI 48130


                       Van Suilichem & Assoc., PC
                       40900 Woodward Ave., Ste. 111
                       Bloomfield Hills, MI 48304


                       Vanston/O'Brien, Inc.
                       8150 jackson Rd.
                       Ann Arbor, MI 48103


                       VAR Resources, Inc.
                       800 Walnut Street, MAC N0005-044
                       Des Moines, IA 50309


                       Veritiv
                       P.O. Box 644520
                       P.O. Box 5029
                       Pittsburgh, PA 15264-4520


                       Village Publishers
                       1381 Rocky Creek Court
                       Belleville, IL 62220


                       W. J. O'Neil Company
                       35457 Industrial
                       Livonia, MI 48150


                       Washington State Department of Revenue
                       6500 Linderson Way SW
                       Olympia, WA 98501


                       Waste Management of Michigan
                       P.O. Box 4648
                       Carol Stream, IL 60197-4648


                       Waste Management of Michigan, Inc.
                       PO Box 43290
                       Phoenix, AZ 85080


19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 136 of 138
                       Watkins Ross & Co. (Corp)
                       200 Ottawa N.W.
                       Suite 600
                       Grand Rapids, MI 49503


                       Waxberry Products
                       1575 Oak Tree Drive
                       Brunswick, OH 44212


                       Webster Township
                       5665 Webster Church Rd
                       Dexter, MI 48130


                       Wendy M. Washington
                       18328 Lehman Rd.
                       Manchester, MI 48158


                       West Coast Writers Conferences
                       Todara Communications, Inc.
                       2206 Rockefeller, Suite 2
                       Redondo Beach, CA 90278


                       West Health Advocate Solutions, Inc.
                       P.O. Box 561509
                       Denver, CO 80256-1509


                       WestRock/Plymouth Packaging
                       P.O. Box 64000
                       Detroit, MI 48264-1698


                       William Alan Seale
                       Transformence, Inc.
                       14 Sleepy Hollow Road
                       Topsfield, MA 01983


                       Women's Exchange of Washtenaw
                       P.O. Box 7571
                       Ann Arbor, MI 48107


                       Woodland Paper, Inc.
                       50785 Pontiac Trail
                       Wixom, MI 48393




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 137 of 138
                       Workbox Staffing
                       1350 Scribner Avenue
                       Grand Rapids, MI 49504


                       Xerox Financial Services
                       45 Glover Ave.
                       Norwalk, CT 06856


                       XPO Logistics
                       27724 Network Place
                       Chicago, IL 60673-1277


                       XPO Logistics-Freight,Inc. - CNWY
                       P.O. Box 5160
                       Portland, OR 97208-5160


                       Xpress360 Inc.
                       4000 Bethel Avenue
                       Building 2
                       Indianapolis, IN 46203


                       Yeo & Yeo
                       5300 Bay Road, Suite 400
                       Saginaw, MI 48604


                       YRC Freight, Inc.
                       P.O. Box 93151
                       Chicago, IL 60673




19-44343-tjt   Doc 1   Filed 03/25/19   Entered 03/25/19 10:10:55   Page 138 of 138
